 NEWSPAPER PRINTING CORP.Newspaper Printing Corporation and Tulsa Typo-graphical Union Local No. 403. Cases 16-CA-6463 and 16-CA-6669September 23, 1977DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 25, 1977, Administrative Law JudgeGerald A. Wacknov issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Union filed exceptions and supporting briefs, andRespondent filed answering briefs to both theGeneral Counsel and the Union.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge only to the extent consis-tent herewith.The complaint alleged that Respondent violatedSection 8(a)(5) and (1) by refusing to agree uponcontract language defining the appropriate unit andby unilaterally instituting changes in the absence of abargaining impasse or not encompassed in itspreimpasse bargaining proposals.' The Administra-tive Law Judge found that Respondent's proposedunit-jurisdiction clause sufficiently identified theunit, that Respondent lawfully could insist toimpasse on that clause, and that certain unilateralchanges were within the scope of the preimpasseproposals. He further found two unilateral changesto be outside the scope of preimpasse bargaining andtherefore to have violated the Act.The General Counsel and Union except, inter alia,to the. Administrative Law Judge's finding thatinsistence on the unit-jurisdiction clause did notviolate Section 8(a)(5), to his failure to find that all ofthe unilateral changes were unlawful, and to hisfailure to recommend a bargaining order. We findmerit in these exceptions.The principal cause of the January 21 impasse wasRespondent's jurisdiction-unit proposal, which in-cluded the following language:i The complaint further alleged that Respondent violated Sec. 8(aHX ) bythreatening an employee with discharge if he failed to comply with aunilateral change in work rules. The Administrative Law Judge dismissedthat allegation. In the absence of exceptions, we adopt the dismissal of thatallegation pro forma2 Columbia Tribune Publishin Co., 201 NLRB 538 (1973)232 NLRB No. 42The jurisdiction of the Union and the appropriateunit for collective bargaining is defined asincluding only those employees engaged in allwork which the Employer mayfrom time to timedesignate to be performed in the ComposingRoom. It is the express intention of the Employerto accomplish his complete production needs inthe manner which he determines to be the mosteffective and economical method to fulfill thework requirements. [Emphasis supplied.]The Administrative Law Judge analyzed the clauseby separating it into three components-definition ofthe appropriate unit, jurisdiction, and managementrights. By this method, he eliminated the manage-ment-rights language allowing Respondent to deter-mine who is in the unit to produce a unit definitionas follows: "The ... appropriate unit for collectivebargaining is defined as including only those employ-ees engaged in all work ...in the ComposingRoom." Although he recognized that even thisdoctored version of the clause represented a modifi-cation of the existing unit definition, he found it to bea "clarifying change" and therefore within Respon-dent's rights.We disagree with both the method of analysis andthe legal conclusions. Respondent's proposed juris-diction-unit clause cannot properly be analyzed byremoving the management-rights language. Thatlanguage is an integral part of the unit definition inthat it allows Respondent unilaterally to determinewho is in the unit at any given time. The Board doesnot certify as appropriate a unit where one party hasunilateral control over unit scope.Contrary to the Administrative Law Judge'sanalysis, the holding in Columbia Tribune2is fullyapplicable here. In Columbia Tribune, as here, thejurisdiction-unit clause was the major obstacle toagreement in negotiations. The respondent there wasfound to have precluded good-faith bargaining byrefusing to include the traditional jurisdiction-unitclause of prior contracts; both its asserted need forflexibility in changing from hot to cold type and thefact that jurisdiction and unit definition werecombined in one clause3were rejected as defenses.The Columbia Tribune case cannot be distin-guished, as did the Administrative Law Judge, on thebasis that the Respondent there refused to accept anyunit clause. The jurisdiction-unit clause proposed byRespondent here, when properly analyzed as awhole, is tantamount to a refusal to include a unit' As in Columbia Tribune, we find the traditional composing room unit asset out in fn. I of the Administrative Law Judge's Decision to be appropriatefor the purposes of collective bargaining and further find that neither theappropriateness of the unit nor the Union's representative status is affectedby the change from hot to cold type.291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefinition because Respondent retains unfettereddiscretion to redefine the unit at any time. Byinsisting on such a clause, Respondent has, like therespondent in Columbia Tribune, failed to fulfill itsstatutory obligation to bargain in good faith.Moreover, even if the proposed unit-jurisdictionclause did not contain this fatal flaw, as thedefinition of an existing appropriate unit is not amandatory subject of bargaining, Respondent can-not lawfully insist to impasse on a modification ofthe existing clause.4Consequently, we find Respon-dent's insistence on its proposed jurisdiction-unitclause to be a refusal to bargain in good faith inviolation of Section 8(a)(5) of the Act.The Administrative Law Judge found that theparties reached impasse on other items in addition tothe jurisdiction-unit clause. Although his findingconcerning impasse on these other items is at besttenuous, we find it unnecessary to resolve that issue.We do note, however, that discussion of these otherissues continued in bargaining sessions after January21. The jurisdiction-unit clause was always the focusof discussion and was acknowledged by the parties tobe the main obstacle to agreement. Respondent'sinsistence on its jurisdiction-unit proposal, which wehave found to be a refusal to bargain in good faith,precluded a genuine impasse on the other issues. Asstated in Douds v. International Longshoremen'sAssociation [N. Y. Shipping Assn.], 241 F.2d 278, 282(C.A. 2, 1957), "Parties cannot bargain meaningfullyabout wages or hours or conditions of employmentunless they know the unit for bargaining."Therefore, each of the unilateral changes institutedon that date is a further violation of Section 8(a)(5) ofthe Act. Accordingly, we shall order Respondent torescind the unilateral changes, make the employeeswhole for any losses they have suffered because ofRespondent's unlawful acts, plus interest as pre-scribed in Isis Plumbing & Heating Co., 138 NLRB716 (1962), and Florida Steel Corporation,5andbargain upon request with the Union.ORDERPursuant to Section 10(b) of the National LaborRelations Act, as amended, the National LaborRelations Board orders that the Respondent, News-paper Printing Corporation, Tulsa, Oklahoma, itsofficers, agents, successors, and assigns, shall:i. Cease and desist from:4 McQuay -Norrix Manufacturing Compan)y v. N.L.R.B., 116 F.2d 748(C.A. 7. 1940).5 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods pnorto August 25. 1977. in which the "adjusted pnme interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.(a) Refusing to bargain collectively in good faithwith Tulsa Typographical Union Local No. 403.(b) Unilaterally changing terms and conditions ofemployment, including preexisting practices regard-ing chapel meetings on company premises, priorityhiring, substitute hiring, jury duty, the I.T.U. generallaws, reproduction, jurisdiction, management rights,the Joint Standing Committee, the Joint Apprentice-ship Committee, and the I.T.U. negotiated pensionplan.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Restore and abide by the preexisting practicesregarding chapel meetings on company premises,priority hiring, substitute hiring, jury duty, the I.T.U.general laws, reproduction, jurisdiction, and manage-ment rights; reestablish and permit the functioningof the Joint Apprenticeship Committee and the JointStanding Committee; and reinstitute the I.T.U.negotiated pension plan, as such matters wereapplied, operated, and interpreted under the collec-tive-bargaining agreement, and as modified bycollective bargaining subsequent to February 2, 1976,and make whole all unit employees for any lossesthey suffered due to the unilateral changes.(b) Upon request bargain collectively in good faithwith Tulsa Typographical Union Local No. 403, asthe exclusive representative of its employees in theappropriate bargaining unit as defined in the mostrecent collective-bargaining agreement, with respectto wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.(c) Post at its Tulsa, Oklahoma, facility copies ofthe attached notice marked "Appendix."6Copies ofsaid notice, on forms provided by the RegionalDirector for Region 16, after being duly signed by anauthorized representative of Respondent, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places within thecomposing room, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."292 what steps Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had theopportunity to present their evidence, the NationalLabor Relations Board has found that we committedcertain unfair labor practices and has ordered us topost this notice. We intend to abide by the following:WE WILL NOT refuse to bargain in good faithwith Tulsa Typographical Union Local No. 403.WE WILL NOT unilaterally change terms andconditions of employment, including preexistingpractices regarding chapel meetings on companypremises, priority hiring, substitute hiring, juryduty, the I.T.U. general laws, reproduction,jurisdiction, management rights, the Joint Stand-ing Committee, the Joint Apprenticeship Com-mittee, and the I.T.U. negotiated pension plan.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed in Section 7 of theAct.WE WILL restore and abide by the preexistingpractices regarding chapel meetings on companypremises, priority hiring, substitute hiring, juryduty, the I.T.U. general laws, reproduction,jurisdiction, and management rights; reestablishand permit the functioning of the Joint Appren-ticeship Committee and the Joint StandingCommittee; and reinstate the I.T.U. negotiatedpension plan, as such matters were applied,operated, and interpreted under the collective-bargaining agreement, and as modified by collec-tive bargaining subsequent to February 2, 1976,and make whole all unit employees for any lossesthey suffered due to the unilateral changes, withinterest.WE WILL, upon request, bargain collectively ingood faith with Tulsa Typographical Union LocalNo. 403, as the exclusive representative of theemployees in the appropriate unit as defined inthe most recent collective-bargaining agreement,with respect to wages, hours, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.NEWSPAPER PRINTINGCORPORATIONNEWSPAPER PRINTING CORP.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:Pursuant to notice a hearing with respect to this matter washeld before me in Tulsa, Oklahoma, on September 28 and29, October 12, 13, and 14, and November 15, 16, and 17,1976. The original charge in Case 16-CA-6463 was filed onFebruary 18, 1976, by Tulsa Typographical Union LocalNo. 403 (herein called the Union), and a first amendedcharge was filed by the Union on March 31, 1976.Thereafter, on April 7, 1976, a complaint was issuedalleging violations by Newspaper Printing Corporation(herein called Respondent) of Section 8(a)(5) and (I) of theNational Labor Relations Act, as amended (herein calledthe Act). The charge in Case 16-CA6669 was filed onJune 28, 1976, by the Union, and alleges an additional8(a)(5) violation. Thereafter, on August 12, 1976, an orderconsolidating cases, consolidated complaint and notice ofhearing was issued by the Acting Regional Director forRegion 16 of the National Labor Relations Board (hereincalled the Board), the cases being consolidated in order toeffectuate the purposes of the Act, and to avoid unneces-sary costs or delay. Respondent's answers, duly filed, denythe commission of any unfair labor practices.The parties were afforded a full opportunity to be heard,to call, examine, and cross-examine witnesses, and tointroduce relevant evidence. Since the close of the hearingbriefs have been received from the General Counsel,counsel for Respondent, and counsel for the ChargingParty.Upon the entire record, and based upon my observationof the witnesses and consideration of the briefs submitted, Imake the following:FINDINGS OF FACT1. JURIsDICTIONRespondent is an Oklahoma corporation engaged in theprinting, sale, and distribution of daily newspapers, with itsprincipal place of business located in Tulsa, Oklahoma. Inthe course and conduct of its business operations Respon-dent annually receives gross revenues in excess of $500,000,and annually ships or distributes newspapers valued inexcess of $50,000 directly to points outside the State ofOklahoma. It is admitted, and I find, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are:293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. Whether Respondent has violated Section 8(a)(5)and (1) of the Act by refusing to agree upon contractuallanguage describing the unit appropriate for purposes ofcollective-bargaining, thus precluding the Union fromengaging in meaningful collective-bargaining negotiations.2. Whether Respondent, in violation of Section 8(a)(5)and (1) of the Act, unilaterally instituted changes relatingto employees' wages, hours, and working conditions priorto having reached a bargaining impasse with the Union.3. Whether Respondent, in violation of Section 8(a)(5)and (I) of the Act, unilaterally instituted changes relatingto employees' wages, hours, and working conditions notreasonably encompassed by its preimpasse bargainingproposals.B. The Facts1. BackgroundThe Respondent maintains its office, printing facilities,and principal place of business in Tulsa, Oklahoma. It isagent for two competing daily newspaper publishers, theTulsa Tribune Company and the World PublishingCompany, publishers of the Tulsa Tribune, and TulsaWorld, respectively; and is responsible for the printing,solicitation of advertising, production, and distribution ofboth newspapers. Respondent has maintained a collective-bargaining relationship with the Union, representative ofRespondent's composing room employees, since 1905.' Inaddition, Respondent maintains a collective-bargainingrelationship with six other unions.The most recent contract between the parties extendedfrom February 1, 1973, to January 31, 1976. On September16, 1975, Robert L. Melton, president of the Union, sentI The combined unit-jurisdiction provisions contained in the mostrecently expired collective-bargaining agreement are, in pertinent part, asfollows:JURISDI(-I IONSec. 2. All work which this agreement recognizes to be within thejurisdiction of the Union shall be performed only by journeymen andapprentices. Apprentices may be employed only in accordance with theratio of apprentices to journeymen provided elsewhere in thisagreement.Sec. 3. Jurisdiction of the Union and the appropriate unit forcollective bargaining is defined as including all composing room workand includes classifications such as hand compositors, typesettingmachine operators, makeup men, bank men, proofpress operators,proofreaders, machinists for typesetting machines, operators andmachinists on all devices which cast or compose type of slugs, or film,operators of tape perforating machines and recutter units for use incomposing or producing type, operators of all phototypesettingmachines (such as Fotosetter, Photon, Linofilm. Monophoto, CoxheadLiner. Filmotype, Typro and Hadego) and employees engaged inproofing, waxing and paste makeup with reproduction proofs, process-ing the product of phototypesetting machines, including developmentand waxing: paste makeup of all type. hand lettered. illustrative, borderand decorative material constituting a part of the copy; ruling,photoproofing, correction, alteration and imposition of the pastemakeup serving as the completed copy for the camera used in the platemaking process. Paste makeup for the camera as used in this paragraphincludes all photostats and prints used in offset or letterpress work andincludes all photostats and positive proofs of illustrations (such asVelox) where positive proofs can be supplied without sacrifice ofquality or duplication of efforts. The employer shall make no otherthe following letter to Kenneth Fleming, vice president andgeneral manager of Respondent:You are hereby notified that as of January 31, 1976, ourcurrent collective bargaining agreement will expire.Negotiations should begin immediately so that a newagreement may be consummated by or before thisJanuary 31, 1976, expiration date.We hereby offer to meet with you for the purpose ofnegotiating an agreement with respect to wages, hoursand other terms and conditions of employment.On October 17, 1975, Fleming replied as follows:You are hereby notified that as of January 31, 1976,any agreement -written, oral, or implied -or anyconditions of employment or other understanding,including any claimed custom or past practice, now ineffect between Newspaper Printing Corporation andTulsa Typographical Union No. 403 will terminate.2We hereby offer to meet with you for the purpose ofnegotiating an Agreement with respect to wages, hoursand other terms and conditions of employment.2. The negotiationsThe first negotiating meeting between the parties wereheld on November 11, 1975. The participants on behalf ofthe Union were Charles Jobe, chairman of the Union'snegotiating or scale committee; Robert Melton, presidentof the Union; and scale committee members Phil Jonesand John Blair. The participants for Respondent wereKenneth Fleming, vice president and general manager ofRespondent; Robert Lorton, president of Respondent; andcontract covering work as described above, which shall be performedonly by journeymen and apprentices, especially no contract using theword "Stripping" to cover any of the work above mentioned.2 This language used by Fleming is substantially similar to the languageutilized by the Union in both its 1966 and 1972 contract termina-tion/reopening notices to Respondent. In 1974, the parties being subject tothe provisions of the recently expired contract, an arbitration proceedingarose as a direct result of the termination language utilized by the Union inits 1972 termination/reopening notice. Respondent had discontinued thepreexisting practice of granting washup time to composing room employees.and the Union objected to this as constituting a unilateral change inworking conditions. The arbitrator ruled that Respondent was notprecluded from making such changes, because the then current contract(1973-76) contained no provisions for washup time, and the Union, by itstermination language. had declared that any agreements. conditions ofemployment or understandings under the prior contract would terminate asof the date of the expiration of the contract. Thus. the arbitrator ruled thatthe preexisting practice could be unilaterally changed by Respondent withimpunity.In reopening the current contract negotiations, Respondent desired thesame result. Fleming, elaborating, chose the similar language because:In view of his [the arbitrator's I ruling we wanted the contract that was...terminating on January 31, 1976 to be completely open tonegotiations, including any implied past practices or what have you.and that's why I chose that language.Conversely, as a result of the adverse decision of the arbitrator, the Unionchose to never again employ such termination language, and thereforeutilized the language set forth above in its September 16, 1975, reopeningletter.294 NEWSPAPER PRINTING CORP.supervisors Dexter Jones, Jim Hathaway, and Jack Fitzpa-trick.At the outset of negotiations Jobe presented Flemingwith a letter suggesting that negotiating meetings be heldeach Wednesday until a contract was reached. Flemingstated that as a result of various appointments andcommitments Respondent could not commit itself inadvance to this rigid schedule, and the Union did notobject. A few days prior to the meeting Melton hadfurnished Fleming with a copy of the Union's contractproposals, but at the meeting Jobe advised Fleming thatthe aforesaid proposals should be disregarded as changesthereto had been recently made. Thereupon, Jobe present-ed Respondent with new contract proposals.Melton inquired regarding the then-current court pro-ceedings involving linotype equipment used in the compos-ing room.3Fleming stated that he did not know whatwould be the outcome of the current litigation betweenOSHA and Respondent, but related that Respondentwould undoubtedly abandon the hot metal linotypemachines, and would acquire "cold type" or phototypeset-ting equipment to replace the linotype machines. Addition-ally, Fleming stated that Respondent's supplier of linotypeparts was no longer going to stock such parts and necessaryrelated materials, and that this enforced Respondent'spresent intent to abandon the linotype operation andinstall additional phototypesetting (also called "photocom-position") equipment in the composing room.Fleming asked whether the scale committee had fullauthority to negotiate a new working agreement, beingmindful of the parties' unpleasant experiences in priornegotiations in connection with the scale committee'sapparent lack of authority to reach a binding agreement.Melton agreed that the matter should be clarified at theoutset, and assured Fleming that he and Jobe, togetherwith the entire scale committee, had full authority tonegotiate an agreement without qualification.Fleming informed the Union that Respondent's propos-als were not yet prepared because of major technologicalchanges affecting the composing room that were then beingconsidered and would be implemented during the life ofthe new agreement, and, in addition, because of an:1 Respondent had been previously informed by the Occupational Safetyand Health Administration (OSHA) that certain linotype machinery in thecomposing room was unsafe, and that the situation should be immediatelycorrected. Respondent was attempting to secure an abatement period fromOSHA during which time Respondent desired to investigate the variousalternatives in this regard.4 In this latter regard Fleming, at the hearing herein, provided the detailsof the pressing operational problems with which he was, at the time,confronted and which required immediate attention. Counsel for theCharging Party stated his willingness to stipulate that during the materialperiod of time herein Fleming "was certainly a very busy man, trying to takecare of all the problems that he had in administering all of the contracts andeverything else." General Counsel implies, but the complaint does notallege, that Respondent engaged in dilatory tactics by not immediatelyresponding to the Union's initial reopening letter of September 16, 1975, andby failing to have an initial contract proposal available at the initialbargaining session. I find this implied contention to be clearly without merit.the alleged delays In this regard having been caused by valid businessconsiderations and, moreover, certainly cured by subsequent protractedbargaining.I The work in the "composing room," actually comprising five separaterooms on the third floor of Respondent's building, then included bothphototypesetting and linotype or "hot metal" operations.extremely busy schedule.4The parties then reviewed theUnion's proposals in a general fashion, and, upon conclud-ing this cursory examination, Fleming advised the Unionof what would be incorporated in Respondent's proposals,emphasizing that Respondent desired to negotiate majorchanges in the Union's jurisdiction over particular work asa result of the introduction of new technology that wouldaffect not only the composing room but various otheroperations of Respondent. Elaborating, Fleming statedthat Respondent would be making large investments innew machinery and processes, and that the Respondentwanted complete flexibility in making job assignments, inplacement of the new equipment, and in determining whowould operate the equipment. Elaborating further, Flemingexplained that initially, as soon as possible, Respondentwould convert the composing room to a total phototypeset-ting process.5Continuing, Fleming stated that, uponconverting the composing room entirely to the phototype-setting process, Respondent intended to install a large andcomplex general-purpose computer system which would bedesigned for use not only in conjunction with phototypeset-ting work, but also for billing and other business purposes.Finally, as a result of the aforementioned innovations, bothnewsroom and classified advertising room application tothe system would become feasible and would be imple-mented. Thus, a "front-end" system most likely consistingof sophisticated terminals, each containing a video screenand typewriter keyboard with additional "function" keys,would be utilized by newsroom employees and by classifiedadvertising room employees whereby newspaper copy (adsor news articles) would be electronically transmitteddirectly from the newsroom and classified ad roomterminals to the general-purpose computer for storage andrecall. Such copy could then be directly transmitted to thecomposing room phototypesetting machinery, thus elimi-nating the need for various historic composing roomprocesses.6Next, Fleming announced that Respondent wanted tonegotiate from the contract the reference to the Interna-tional Typographical Union (ITU) general laws.7When asked why Respondent objected to the incorpora-tion of the ITU general laws as part of the collective-6 The effect on the composing room employee complement is clear. Hardcopy, or typewnritten material, would no longer be customanly utilizedwithin the composing room. As a result, composing room employees wouldno longer customarily perform the work involved in receiving hard cop)from the newsroom or classified ad room, and in cutting. distributing.retyping. or rekeyboarding the hard copy, preparatory to further phototype-setting or linotype operations. And. with the advent of a total phototypeset-ting operation in the composing room, linotype machine operators would nolonger be necessary. The implementations of such a new system, asdescnbed. would result in the extensive elimination of unit work. and aconcomitant reduction in the number of unit employees. For a comprehen-sive explanation of the nature of the new technology and its effect onhistoric composing room functions see the discussion appearing in WorldPublishing Company, 220 NLRB 1065, enfd. sub nom Omaha TipographicalUnion No. 190 v. N LR.B.. 545 F.2d 1138 (C.A. 8, 1976).Prior contracts contained the following language in this regard:ITU LAWSSec. 7. It is understood and agreed that the General Laws of theInternational Typographical Union in effect at the time of signing this/Continued)295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreement, Fleming related problems of "sub-stitute hiring," which procedure was sanctioned by thegeneral laws and therefore made a part of the collective-bargaining agreement by reference. This substitute hiringprocedure, in effect, allowed the Union, rather thanRespondent, to hire substitutes, sometimes, according toFleming, with undesirable results. Fleming also announcedthat Respondent would be proposing changes in JointStanding Committee procedures, explaining his reason inthis regard.8Fleming also brought up the subject of the contractualITU negotiated pension plan, whereby Respondent wasrequired to contribute to the pension fund 50 cents per shiftper employee, not to exceed five shifts per week, for thepurpose of providing pensions on retirement, and alsodeath benefits and other related benefits for coveredemployees.9Fleming related to the Union that it appearedthat Respondent, as a result of the Pension Reform Act,may be held liable in the event of insufficient funding orimproprieties in the administration of the plan despite thedelimiting contract language. However, Fleming statedthat Respondent was awaiting the opinion of counsel priorto making a contract proposal in this regard. Fleming alsoasked Melton for updated information concerning theplan. Melton replied that the descriptive booklet, whichRespondent had in its possession, was the most currentpublication, but that he would secure additional informa-tion from the International regarding the plan.Fleming also brought up the subject of union or "chapel"meetings on Respondent's premises, which he felt inter-fered with production. Jobe replied that chapel meetingshad been conducted for many years at a designated time inthe composing room, and Fleming responded that someemployees on the day shift cease work to attend themeetings, while other employees on the next shift arriveearly for the meetings, and the visiting and generalconversations among employees tend to adversely affectproduction.Fleming also explained that Respondent would proposethe complete elimination and deletion of reproductionwork from the new agreement.t0Fleming was also asked about apprentices. He repliedthat the innovations occasioned by the new technologywould result in fewer jobs, and that he would not beagreement, not in conflict with law or this agreement, shall governrelations between the parties on conditions not specifically enumeratedherein.Sec. 8. Nothing contained herein shall be construed to interfere inan) way with the creation or operation of any rules not in conflict withlaw or this contract by any chapel or by the Union for the conduct of itsown affairs.Theretofore, the Union could, for example, immediately reinstate adischarged or disciplilied employee simply by referring the discharge to theJoint Standing Committee, the contract providing that, upon the matterbeing referred to the committee, the "conditions prevailing at the time ofdispute shall he maintained until resolved by the Joint Standing Commit-tee." Upon the inability of the Joint Standing Committee, composed of twomembers from the Union and two from Respondent, to resolve the disputethe matter was subject to arbitration." The then-current contract had been the first contract between theparties containing provisions for the ITU negotiated pension plan. Dunngthe prior contract negotiations Respondent indicated its willingness to allowemployees to participate in the plan, the "contributions" simply beingdeducted from employees' wages, and paid into the plan by Respondent.opposed to reducing the contractual ratio of apprentices tojourneymen, rather than having apprentices performing thejobs of displaced journeymen. Apparently the Union didnot disagree with Fleming's thoughts on this matter.Fleming stated his belief that employees had takenadvantage of the jury duty section of the contract, wherebyRespondent is to pay the employee the difference betweenjury compensation and his regular wages, maintaining thatemployees who were released early from jury duty shouldreport to work or report that they were available for work,and implied that Respondent would propose contractlanguage to this effect.Fleming was asked whether, because of the pendingOSHA suit involving the safe operation of the linotypeequipment, Respondent would be immediately installingphototypesetting equipment. Fleming replied that he wasgoing to begin pursuing this operational change veryvigorously, but that he could not state the precise day onwhich the equipment would be purchased or installed. Jobeasked what kind of phototypesetting equipment would beutilized. Fleming reiterated that the phototypesettingmachinery would be forthcoming, and stated that suchequipment is similar to automobiles in the sense that youcould buy a Volkswagen or a Cadillac, but that neitherwould perform the same essential functions.Fleming was asked whether Respondent had givenserious consideration to any newsroom front-end systemequipment. He answered affirmatively, stating that in thenewspaper printing industry, as a general rule, there hadbeen a customary progression from the advent and use ofphototypesetting equipment, to the use of a generalpurpose computer in conjunction therewith, and finally, tothe installation of newsroom and classified ad roomterminal hookups. The balance of the meeting wasprimarily concerned with a general discussion of the newtechnology.Fleming asked for, and received, a current copy of theITU general laws, and was told that he would receive arevised copy of the general laws when such becameavailable. The meeting ended with Fleming stating that hewould check his schedule and advise the Union when hewould be available for the next meeting.Sometime shortly thereafter, Fleming advised Meltonthat certain management decisions had been made regard-Thus Respondent incurred no additional expense in this regard. Thecontract reflects Respondent's considered intent to avoid any liability as aparticipant in the plan, as embodied in the following contract language:In making this agreement [Respondentl in no way guarantees orassumes any liability for the actuanal soundness of the Plan, thepayment of any benefits from the Plan (whether retirement deathbenefits and/or other related benefits), the exemption of said Plan bythe IRS under the Internal Revenue Code, or any administration of thePlan.In addition, the above mentioned contribution shall constitute thesole obligation and liability of [Respondent] to the Plan and personsdrawing benefits from the Plan.'o Reproduction work pertains to an historic contract provision wherebyunit employees, in exchange for permitting Respondent to immediately use"matrices, plates, cuts or type of local advertisements or other local matter"furnished to Respondent from outside sources, have the right to reproducethis material within the composing room at a later date, merely to bediscarded because it is no longer useful. This procedure is sometimesreferred to as "setting bogus type."296 NEWSPAPER PRINTING CORP.ing the new technology, which decisions were hastened bythe existing problems with OSHA, and that the newoperations would be implemented in phases, the firstphase, namely, total conversion to cold type in thecomposing room, to be completed in or about September1976. At this time the next negotiating meeting wasscheduled for December 17, 1975.At the December 17, 1975, session Jobe asked whetherRespondent was prepared to submit its proposals, andFleming again stated that Respondent was not, but that itsproposals would be forthcoming. There ensued a verydetailed discussion regarding the new technology, itsapplication to the jurisdictional language of the contract,and its effect on job assignments, job classifications, andthe employee complement in the composing room unit.The scale committee members asked specific questionsabout new equipment, the questions being directed towarddiscerning the effect of the new technology upon thebargaining unit, and the extent of potential job displace-ment. Fleming again discussed the three-phased sequencewhich would be followed, and stated that he did not knowwhether 3 jobs or 50 would be eliminated. He attempted toease the apprehensions of the committee by stating that theconversion to the new equipment and processes would beimplemented in phases, that the entire changeover wouldnot take place instantaneously, and that job displacementcould be handled as part of a gradual process dictated bythe progressive phases of the conversion process. Flemingrecalled to the scale committee the methods by which, inthe past, certain phototypesetting equipment had beenintroduced, stating that there had been a very orderlyprocess in making a prior conversion from hot metal tophototypesetting equipment in the composing room, thateveryone cooperated and worked very diligently, thatvarious training processes were implemented, and that theconversion was a smooth one. Fleming suggested that,similarly, the forthcoming conversion process could be soimplemented, and further suggested that a chaotic situationcould be avoided if the committee members would attemptto assuage the unfounded fears of the employees whomight feel that their jobs would be suddenly eliminated.There was discussion of the relative merits of variousbrands of phototypesetting equipment, Fleming stating hispreferences, specifying the brand name and functions ofthe phototypesetting equipment and general purposecomputer to be purchased. He indicated that the type orbrand of terminals should have no real bearing on theparties' ability to reach agreement, as all terminals whichwere then being considered incorporated a typewriterkeyboard with function keys and a video screen, andoperated in a similar fashion.Fleming explained that the new phototypesetting equip-ment would be located in the composing room and wouldbe operated by composing room employees, as saidemployees had been operating this type of equipment andwere familiar with it, having had prior operating experienceand maintenance training on similar phototypesettingequipment. Fleming said that if terminals were purchasedand located in the newsroom, which he indicated wasRespondent's current intention, he did not believe that thetype or brand name of terminal should be of major concernto the Union because composing room employees wouldnot be operating this equipment; rather it would beoperated by newsroom employees. Further, Fleming saidthat, if terminals were put in the composing room for thepurpose of recalling copy stored in the general purposecomputer, the terminals would definitely be operated bycomposing room employees, who would be given trainingon the operation and repair of the terminals, regardless ofthe brand name of the terminal utilized.Fleming told the committee that Respondent had beenverbally advised by its counsel that Respondent did have aliability under the Pension Reform Act as a result ofRespondent's participation in the ITU negotiated pensionplan, and that because of this liability Respondent desiredto negotiate out of, and no longer participate in, the plan.Jobe and Melton stated that they were not qualified tothoroughly discuss the plan, and Fleming suggested thatthey contact the ITU and obtain information regarding theplan in order to be able to engage in more constructiveconversation regarding it.Further, Fleming suggested that because of the seriousproblems that were developing in connection with thenegotiation of new jurisdictional language in the contract,it would be advantageous for the Union to requestassistance from the ITU. Jobe replied, in effect, that it wastoo early to call for ITU assistance. Fleming againsuggested this course of action, and Melton replied that hewould be talking with the ITU about the situation. It wasagreed that further negotiating meetings would be heldafter the first of the year, the approaching holiday seasonbeing a particularly slack time and therefore amenable tovacation scheduling.On or about February 7, 1976, Fleming received a letterfrom the scale committee, as follows:Dear Mr. Fleming,As Management indicated to the Union's ScaleCommittee they intend to install a new computersystem for the purpose of producing the newspaperswhich will involve serious changes to the workingconditions in the composing room effecting employeespresently performing such work, this is a formal requestfor the following information, needed to the properexecution of our obligation to fully and fairly representour members in the composing room:1. What type of computer system is to be installed?2. Where will the main computer or central processorand/or OCR-VDT-CRT equipment be installed?3. If the computer is to be installed in anotherdepartment than the composing room, will therebe a control panel in the composing room?4. Will composing room employees be allowed accessto the main computer or central processor whenlocated in another department. If not, why not?5. Does the employer intend to establish a dataprocessing system to include employees of otherdepartments to process other than composingroom work, such as accounting, bookkeeping,etc., regardless ofjurisdiction lines?6. Will composing room employees be trained by theemployer in programming techniques and console297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations, and/or operation of OCR-VDT-CRTequipment, including maintenance, in coursesmade available to the employer through the leaseor purchase of the equipment?Please advise by return letter.Scale CommitteeUpon receipt of the letter, Fleming advised Melton that thesubject matter would be discussed at the next negotiatingsession.The next negotiating session was held on January 14,1976. Fleming stated that he had received the letter fromthe scale committee and would like to discuss the matterscontained therein and answer the letter verbally. Receivingan assurance that this procedure would be satisfactory,Fleming answered the questions seriatimrWith regard to questions I and 2, Fleming stated that hewas interested in several Digital Equipment Corporation(DEC) general-purpose computers and that the computer(or central processor) decided upon would not be locatedin the composing room because of its size and theenvironmental prerequisites attendant to its operation. Heexplained that Respondent was going to build an environ-mental computer room on the fourth floor of the WorldBuilding where the computer would be located, and furtherstated that the system would not only be utilized forproduction purposes, but that it would also be used foradministrative purposes such as checking credit, andperforming billing and accounts receivable functions.Fleming stated that, upon receiving more information fromDEC, he would further elaborate on this equipment atfuture negotiating meetings. In response to question 3,Fleming stated that the computer's bank or panel must belocated adjacent to the computer, and would therefore belocated in the environmentally controlled room along withthe computer, rather than in the composing room; if, forproduction reasons, any controls for the computer neededto be located in the composing room, they would be solocated and would be operated by composing roomemployees. Fleming stated that the entire system needed tobe laid out in order to determine what parts, if any, wouldbe located in the composing room.In response to question 4, Fleming said that as the maincomputer will be located in the environmental room, hebelieved that composing room employees would not needdirect physical access to the computer, but, if necessary,that they could communicate with the computer withequipment located in the composing room. For efficiencyreasons, Fleming stated, it would be inappropriate torequire composing room employees to walk up and downflights of stairs to communicate with the computer. Whenasked how composing room employees might be able tocommunicate with the computer from the composingroom, Fleming replied that either a VDT (video displayterminal) type of terminal could be used for this purpose,or that another piece of equipment which has no videoscreen but prints out in hard copy the instructions beingsent to the computer could also perform this function.With respect to question 5, Fleming answered thequestion, "Most certainly," but indicated that he did notknow what was meant by "regardless of jurisdictionallines." He went on to explain that the new system wascosting about $1-1/2 million, and an outlay of thismagnitude could not be justified merely for the handling ofcomposing room work, adding that the work which thecomputer is capable of performing is in direct relationshipto its size and cost.Again Fleming was asked his thinking on the impact ofthe new system on the composing room unit. Flemingstated that he could not be specific until the full mechanicsof the system had been decided upon, that he had no idea if3 or 30 jobs would be affected, but that as soon and asquickly as possible Respondent would try to establish theimpact it would have, which, because of the three-phasedsequence of the system's installation and operation, wouldnot create an overnight impact of significant magnitude.Fleming again explained the various stages, reiterating thatthe first step would be to eliminate the linotype machine ormachines and complete the total conversion to cold type inthe composing room, that the second step would involveinstallation of the general-purpose computer, and thatplacing terminals in the newsroom and ad room wouldconstitute the final step.Regarding question 6, Fleming responded that anyequipment located in the composing room would beoperated by composing room employees, who wouldcertainly be trained to operate and maintain the equip-ment, stating further that the procedure would be similar tothat followed in the composing room upon the partialchangeover in the composing room to cold type whichoccurred several years earlier.It also appears that at this meeting Fleming advised theUnion of the estimated time frame for the institution of thenew technology, explaining that the phototypesettingequipment would be installed in the composing roomduring the late summer of 1976, which would complete theconversion to cold type in the composing room; that theenvironmental equipment for the computer room, and thecomputers and related hardware could be delivered inabout May 1977; and that the terminal hookups in thenewsroom and ad room, and possibly the composing room,could be installed and the entire system could therebybecome operational by August I, 1977.Having responded to the questions there was furtherdiscussion of workflow, new equipment, installation ofequipment, and impact on the bargaining unit. Flemingsaid that when Respondent acquired updated informationconcerning the changes with which the Union wasconcerned, as reflected by the questions asked in the letter,the Union would be the first to know.Fleming presented Respondent's written proposal to theUnion at this time. Respondent proposed extensivejurisdictional language changes which essentially is ex-pressed by the first paragraph of Respondent's jurisdictionproposal, as follows: II Respondent's entire proposal is set out in Appendix "A."298 NEWSPAPER PRINTING CORP.The jurisdiction of the Union and the appropriate unitfor collective bargaining is defined as including onlythose employees engaged in all work which theEmployer may from time to time designate to beperformed in the Composing Room. It is the expressintention of the Employer to accomplish his completeproduction needs in the manner which he determines tobe the most effective and economical method to fulfillthe work requirements.Fleming suggested that as Respondent's jurisdictionallanguage, having been necessitated by the nature of theplanned technological changes, was quite different fromthe historic contract language, the Union would probablywant to thoroughly study the language before making aresponse to it. Jobe indicated that such a procedure wouldbe most advisable.Fleming also mentioned that Respondent's proposaldeleted reference to the ITU general laws as beingembodied in, and made a part of, the contract. Particularly,Fleming stated that Respondent was opposed to thesubstitute hiring procedure which is authorized by thegeneral laws. Fleming explained that although Respondentwas not philosophically opposed to having regulars hiretheir own substitutes, regular employees have not alwaysdone so in Respondent's best interests, having sometimeshired or selected substitutes who were not capable ofadequately performing the work in question. Thus, Re-spondent was not proposing the complete elimination ofsubstitute hiring, but rather wanted the foreman to act as amonitor to assure that the substitute was a qualifiedindividual. One member of the scale committee, objectingto the new proposed substitute hiring procedure, statedthat on occasion the employees want to take time off fromwork to go fishing. Fleming said that this would still bepossible, but that under Respondent's proposal the fore-man would be apprised of this fact in advance. Flemingfurther said that as a result of new technology, composingroom jobs are becoming more specialized, thus providinganother reason for discontinuing the existing procedure ofselection of substitutes by regulars. One member of thescale committee said it would be very difficult for theUnion to agree to any contract without incorporation ofthe ITU general laws.There was considerable discussion about cleaning upgray areas in the priority or seniority board, the method bywhich, according to the contract, situation holders andextras are to be hired "in strict priority order in the class ofwork in which they claim competency." Melton agreed thatclarification of the priority hiring provision of the contractwas warranted.The ITU negotiated pension was again discussed,Respondent's proposal calling for its deletion, and Flemingrequesting more information to determine how Respon-dent could be assured of incurring no liability as a result ofparticipating in the plan. Melton said he was trying to getadditional information.At the end of the meeting Jobe said that the Unionwould study Respondent's entire proposal. Fleming askedwhether the local committee felt it was in a position toresolve the issues without help from the ITU because of theseriousness of some of the issues. The committee indicatedthat it could resolve the issues, stating that intervention orassistance by an ITU representative was not then wantedbecause certain committee members felt that the ITU didnot always primarily consider the local union's bestinterests. Fleming reiterated that because of the seriousissues relating to technology changes, jurisdiction, jobassignment, and job classifications he did not see how acontract would be able to be finalized without assistancefrom the ITU. Melton or Jobe affirmed that it might berather difficult to resolve many of the issues, and Meltonannounced that he had been talking with the Internationaland would be talking with ITU representatives on acontinuing basis. Fleming stated that the contract would beexpiring very soon, and that he hoped representation bythe International would be forthcoming before the expira-tion of the contract. Fleming asked Melton if he hadreceived an updated copy of the ITU general laws, andMelton said he would check on this with the Union'ssecretary. The parties agreed to meet again on January 21,1976, Fleming suggesting that, as the expiration date of thecontract was rapidly approaching, the parties ought tomeet more frequently and be more constructive particular-ly because of the major contract issues involved, and thefact that in these prior bargaining session so much time hadbeen spent discussing new technology with no progresshaving been made.The next meeting occurred on January 21, 1976. Thescale committee questioned Respondent about its propos-als, again discussing the matter ofjurisdiction, which led toa further discussion of the new technology and itsapplication to the composing room work force. The typesof systems and equipment to be installed were againdiscussed. Fleming stated, in response to a question, thatthe overall impact on employees, and, in particular, thenumber of composing room jobs to be eliminated by thenew technology, would be difficult to estimate with anydegree of accuracy, but that this should not be ofimmediate monumental concern to the Union as reassign-ment of jobs, some retraining, and some attrition wouldminimize the problem during the various phases of theconversion process. Fleming was asked whether Respon-dent had considered and/or would consider proposing aguaranteed number of composing room jobs throughoutthe life of the agreement. Fleming said he would be morethan happy to negotiate along these lines.There was further discussion of deletion of the ITUgeneral laws, the Union again wanting to know why thiswas being proposed and Respondent again stating itsreasons. Respondent's proposed changes in the priority orseniority hiring system were discussed. Fleming stated thathiring by strict priority sometimes had an adverse effect onRespondent by causing unqualified employees to beassigned work on particular jobs. Melton agreed withRespondent's concerns in this regard, stating that underthe existing system employees not qualified to perform aparticular job would nevertheless assert their priority in aneffort to obtain a more desirable job or shift.Also, the matter of reproduction or setting bogus typewas again discussed, the Union basically agreeing that thiswas a dead issue, and that it would not object to the299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeletion of the contract provision relating to reproductionwork.The ITU negotiated pension plan was again discussed,Respondent having proposed that the plan be entirelydeleted from the contract. The committee asked how muchthe pension benefits would be reduced if Respondentstopped participating, to which Fleming replied, "howwould we know?", there being no data from which to makesuch calculations.Melton then declared that the scale committee waspowerless to resolve major contract issues. At one point inthe meeting Jobe stated that the scale committee hadstudied Respondent's jurisdictional proposal, and that"there's no way in the hell the Union could ever accept it,that to do so would be to kill the Union." Respondent'srepresentatives asked him to elaborate, and Melton saidthe scale committee was powerless to resolve the issues ofjurisdiction, ITU general laws, ITU negotiated pensionplan, and the substitute hiring procedure as embodied inthe ITU general laws and made part of the contract byreference. Fleming stated that he had repeatedly suggestedthat the local union seek assistance or direction from theITU because of the serious nature of the issues involved,and once again made the suggestion that ITU assistance besought because of the nearness of the expiration date of thecontract. At this point Fleming looked back in hisnegotiating meeting notes and read from them previousstatements by members of the scale committee to the effectthat the scale committee had the autonomy and authorityto negotiate and resolve all contract issues. Fleming saidthat if the local was now maintaining that it did not havesuch authority, then someone with the full authority andpower to resolve the issues must be brought into negotia-tions. Fleming, apparently at this meeting, stated that heknew for a fact that local union had a vast degree ofautonomy, and that the scale committee could indeedconclude an agreement with Respondent.Lorton stated that there had been considerable discus-sion on all major issues, and that no progress was beingmade. Fleming stated that it appeared an impasse had beenreached or was being reached. Jobe replied, according toFleming, "Hell, call it what you want, impasse, deadlock orwhatever-we are, without question, locked up on thisthing. We're not making any progress." 12Fleming asked what the scale committee proposed to doif it was powerless to negotiate, inquiring as to how theissues could be resolved. After continued discussion Jobeagain stated, "Hell, Ken, I guess we've got an impasse."Again Fleming asked Melton, "If you are powerless, haveyou made any arrangements to bring an ITU representa-12 Jobe testified that during the January 21, 1976, meeting Flemingstated that the contract expired on January 31, 1976, and that thereforeRespondent intended to make job assignments and use the new equipmentin the most feasible and economical manner. Jobe replied that it was hisunderstanding of the law that the parties were required to work under theterms of the old contract until either a new agreement or a bargainingimpasse had been reached. Jobe categorically denies that either he orMelton or any other member of the scale committee made any statement tothe effect that the parties were deadlocked or had reached a bargainingimpasse. I credit Fleming and find that such statements, at both the January21, 1976. meeting and later meetings, were made by Jobe and/or Melton.Fleming favorably impressed me as a highly credible witness, with a vividrecollection of the entire course of bargaining negotiations. The recordtive in" and Melton replied that no such arrangements hadbeen made. Jobe, who had previously said that an impassehad been reached, nevertheless stated that he did notbelieve the point had been reached for the intervention orservices of an ITU representative. Upon being reminded byFleming that Jobe had previously stated an impasse hadbeen reached, Melton again said he would be continuing totalk with the ITU, as he had stated on several occasions atprior negotiating sessions.There was discussion regarding the approaching contractexpiration date, and it was suggested that the partiesshould meet more often and for longer periods. It wasagreed that the next meeting would be held on January 28,1976. Melton said that he was going to be talking with ITUheadquarters, and that if the scale committee could meetprior to January 28, 1976, Fleming would be advised.The following Monday Melton told Fleming that he hadtalked with ITU headquarters about the pension issue andquestions in the jurisdictional area, and that the meetingbetween Respondent and the local union scale committeewould be held as scheduled. Melton did not state that anITU representative would be in attendance or wouldparticipate in the negotiations.The parties met on January 28, 1976. Again thejurisdiction issue was discussed, Fleming explaining that hewas not attempting to limit the Union's historic jurisdictionwhich would continue to be commensurate with thephysical boundaries of the composing room, but rather, byits jurisdictional language, Respondent merely wanted toclean up the outdated jurisdictional language in prepara-tion for the new technology. All major contract issues wereonce more discussed at great length, Melton again statingthat the local union was still attempting to get furtherinformation concerning the ITU negotiated pension plan.After considerable discussion Melton reiterated that thescale committee was powerless to resolve the major issues.Fleming queried whether any arrangements had been madefor ITU assistance and Melton once again merely repliedthat he had been talking with the ITU. Fleming askedwhether any ITU representative had been scheduled toattend or participate in negotiations and Melton said no.Fleming reviewed the situation, stating that it had beenagreed an impasse had been reached, that the scalecommittee was powerless to resolve major contract issues,and that no help or assistance from the ITU was on theway. Both Melton and Jobe again confirmed that impassehad been reached, and Melton stated, "You know how thisworks, Ken. You know that we can't resolve this jurisdic-tional and some of these other key issues."reflects that Fleming took complete minutes of each bargaining session, hadsuch notes in his possession during his testimony, and referred to them whennecessary to refresh his recollection of the events. The record does not showthat the minutes, available to General Counsel and counsel for the Union,upon request, failed to support Fleming's testimony in various materialrespects. Lennon v. U.S., 316 U.S. 129, 132; General Engineering Inc., andHarvey Aluminum, 125 NLRB 674 (1959). Further, although Jobe, Melton,Blair, and Phil Jones attended the bargaining sessions on behalf of theUnion, it is significant that none of these individuals were called aswitnesses to corroborate Jobe's testimony, even though Jones did testifywith regard to other matters. I further credit Fleming's testimony, for thesame reasons, over the testimony of Jobe, to the extent that there is amaterial variation in their respective versions of the contract negotiations.300 NEWSPAPER PRINTING CORP.At this meeting, Fleming presented Melton with a letterfrom Respondent stating as follows:Not withstanding our several bargaining conferencesand our explanation of our proposals for a newAgreement, we have been unable to reach agreementon any subject.We desire to be notified on or before January 30,1976 with respect to your acceptance or final rejectionof our proposal for new Agreement.In the event you have not accepted our proposal bythat date we desire to withdraw each proposal and wewill submit a new counter-proposal on February 1,1976.The record does not indicate any significant discussionregarding the letter, and Fleming was not asked toelaborate on the nature of the new counterproposal to besubmitted to the Union on February 1, 1976. Melton statedhe was going to be conversing with ITU headquarters andit was agreed that the parties would meet the followingmorning, January 29, 1976.At the outset of the January 29, 1976, meeting Flemingasked whether a representative from the ITU would be inattendance. Melton said no. The scale committee, appar-ently responding to the aforementioned letter of thepreceding day, stated that the Union had no desire tochange either its jurisdictional proposal or any otherproposals, explaining that the parties had operated underthe old contract language for many years and that therewas no need to make the changes proposed by Respondent.The major issues were discussed again, there being nochange in the positions of the parties, and no agreementbeing reached. During the life of a prior agreement, beforethe implementation of phototypesetting equipment in thecomposing room, contract language dealing with this newprocess had been negotiated. The scale committee pro-posed that likewise the parties could enter into a newagreement virtually identical to the old one, and reopen thecontract and renegotiate on the applicable contractprovisions during succeeding months or years prior to theimplementation of the new technology. Fleming pointedout that he had no desire to begin operating under a newworking agreement only to be burdened with new contractnegotiations some 60 or 90 days later, stating that bothsides had sufficient data and information to resolve theproblems at the present time. Fleming emphasized that11 While it was not until after February 17, 1976, that Respondentreceived a statement directed to "all contributing employers. coveredemployees, local unions and other interested parties." and entitled"Statement Adopted by the Board of Trustees ITU Negotiated PensionPlan." the statement sets forth the concerns which Respondent expressed tothe Union during negotiations. as follows:The Trustees are well aware that employers generally are troubledthat under ERISA they may be called upon legally to makecontributions to a pension plan in addition to the amounts agreed uponin their collective bargaining agreements, if. on an annual basis, theplan shows deficit funding, or if it should terminate for lack of adequatefunding. Fear of this so-called "open end" is not realistic in regard tothe ITU Negotiated Pension Plan. The ITU Negotiated Pension Plan iscertainly not about to terminate, nor will it operate on a deficit basis.In December 1975, Respondent had received from its corporate counsel, notRespondent was not attempting to "get [the Union] on acomplete jurisdictional wipe out," and explained thatRespondent was interested in negotiating a jurisdictionalclause which would give Respondent flexibility in achanging technological area. Fleming explained thatemployees would be performing jobs in the future that theywere not performing heretofore, that many jobs wouldoverlap, and that Respondent did not want to be burdenedwith archaic contract language having no applicability orconfusing applicability, to the new technology.At this meeting, it appears that the Union proposed thatduring the year 1976 Respondent guarantee 180 situationsor jobs, apparently the number of composing room jobsthen in existence, and that the guaranteed figure bereduced by 5 situations each year over an 8-year perioduntil a minimum of 145 jobs were guaranteed. Flemingstated that attrition alone would reduce the number of jobsat a more rapid rate, and suggested that the Union submitanother proposal. Jobe replied, apparently at this meeting,that for internal union reasons, it would be more expedientfor Respondent, rather than for the Union, to propose alesser number ofjob guarantees.Substitute hiring was again discussed, Fleming reiterat-ing that Respondent was not basically opposed to a regularemployee (situation holder) having a substitute whennecessary, as in the past, but that Respondent desired theforeman to monitor the process and evaluate the compe-tency of each substitute prior to the time the substitutecommenced performing the work. The Union replied thatit was powerless to change the ITU general laws in thisregard, which laws operated as the implementing languagefor the substitute hiring procedure.Respondent reiterated its reasons for wanting to changeor negotiate out of the pension plan because of liabilityover which Respondent had no control, imposed by thePension Reform Act.t3The scale committee again statedits general unfamiliarity with the specific problems createdby the Pension Reform Act, and reiterated that it was stillattempting to secure information in this regard which ithad previously requested from ITU headquarters.Fleming stated that the contract was due to expire in 48hours, that he would like to meet as often as possible priorto the contract's expiration, and that the Union shouldattempt to obtain the assistance of an ITU representativeprior to the expiration of the contract. Melton stated hisintention to speak with the ITU and to ask the ITU to sendassistance prior to the expiration of the contract. Flemingrepresenting Respondent in the instant matter, a letter consisting of a legalanalysis with regard to the potential liability of Respondent as a participantin the ITU negotiated pension plan. The seven-page analysis concludes thatas long as Respondent is a contributing employer to the plan, it haspotential liabilities over which it has no control, and such liabilities mayarise even though Respondent fulfills the requirements of its agreement withthe Union; and that, therefore, the liability exposures and uncertaintiesindicate that Respondent should negotiate out of its obligations tocontribute to the plan. Further, the analysis states that ITU allows unionmembers to participate in the plan by making individual contributions, andthus the employees could themselves purchase the same benefits withoutimposing an unknown risk on Respondent.Regarding this latter opinion by Respondent's counsel, record testimon)was presented by the Charging Party that, in fact. no individual employeecontributions were possible under the plan. I regard the record as beinginadequate to determine herein the correctness of either interpretation,301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that Respondent would be available to meet thatafternoon, a Thursday, or anytime thereafter, includingSaturday and Sunday, with a representative of theInternational, with the hope of resolving some of the majorissues prior to the contract's expiration. Further, it wassuggested by Fleming that if International assistance wasnot forthcoming, the scale committee and Respondentshould meet again on Monday morning, February 2, 1976.Jobe said he would not be available as he had a prior socialcommitment which would cause him to be out of town forseveral days, and it was agreed that, as the scale committeedid not want to meet without Jobe, the parties would meeton February 4, 1976, unless there was some communica-tion from Melton that a meeting with an ITU representa-tive could be arranged at an earlier time.From January 29, 1976, to February 2, 1976, Flemingwas anxiously awaiting some communication, by phone orotherwise, that the International would have a representa-tive in attendance for an immediate meeting. Fleming washopeful that, at the least, an International representativewould phone him and generally indicate that progress innegotiations was a real possibility. However, no communi-cation was received from either the local or the Interna-tional, and on February 2, 1976, Fleming sent a letter toMelton (the complete text of which is attached hereto asAppendix B), which states, inter alia, as follows:In light of the fact that the contract with your Unionexpired by its terms and conditions on January 31,1976, and pending execution of a new agreement or acontinuation of the existing impasse, no provision, pastpractices or obligations that existed under the priorcontract will be effective.We announce the following work relationships thatwill exist not as a contractual understanding but workpractices ....** *This is not to the prejudice of the use of the collectivebargaining process to reach a new agreement.Obviously the Union was not impressed with the urgencyof the situation expressed by Fleming at the January 29,1976, meeting as it failed to immediately contact theInternational, as promised. Rather, Jobe testified thatMelton, who had received Respondent's February 2, 1976,letter on the afternoon of that day, called a meeting of thescale committee at 4 o'clock that afternoon to discuss thematter and only then was it decided that the Internationalshould be contacted. Jobe testified in this regard asfollows:A. We called international Headquarters in Colo-rado Springs and advised them we had received a letterof what we considered a change in working conditions,and that we felt like we needed assistance, an ITUrepresentative, and after some lengthy discussion theysaid that they would get in touch with us and let usknow what they had decided.On February 4, 1976, the next negotiating meeting washeld. Melton asked what the February 2, 1976, letter meantand whether it constituted the new counterproposalmentioned in Respondent's prior January 28, 1976, letter.Fleming replied that the February 2, 1976, letter meantprecisely what it said. Fleming stated that since he was notadvised that assistance from the ITU was forthcoming itwas necessary to institute the new rules and guidelines,which would continue to remain in effect until such time asa new working agreement had been negotiated. Meltonasked whether Respondent was declining to bargainfurther, and Fleming replied that, to the contrary, Respon-dent wanted to negotiate and hopefully reach an agreementon all issues. Melton said that Jack Boris, an ITUrepresentative, was due to arrive that day, and would beavailable for a meeting that afternoon. There was a generaldiscussion of the February 2, 1976, letter, Flemingexplaining the intent of the letter, item by item, and theprocedures which would be followed in implementing thenew procedures therein. Fleming stated that substitutesand regulars would be hired as in the past, except that theforeman is to be aware and apprised of each hiringsituation, thus enabling the foreman to object to andapparently deny a request to hire a particular sub orregular prior to the time such employee commences work.That afternoon Boris attended the negotiating sessionalong with the regular members of the scale committee,and became the chief negotiator for the Union. Fleminghad negotiated with Boris previously regarding the institu-tion of the current phototypesetting system, and thus thetwo individuals were acquainted with each other. Borisstated that he was somewhat vague on the issues, and ageneralized conversation ensued involving the prior negoti-ations, Fleming reconstructing what had transpired overthe previous weeks of bargaining. Boris stated that he feltthere was no insurmountable problem and requested thatRespondent withdraw the letter of February 2, 1976, andthat the parties continue to adhere to the terms of the oldcontract, further stating that he would get busy and helpthe local union come up with new jurisdictional language.Fleming refused to rescind the letter, replying that he didnot regard the provisions of the letter as constituting animpediment to quickly finding solutions through negotia-tions on all the major issues. Boris said the Union couldtake the position, "no contract, no work," and Flemingagreed that this could be done. Boris queried if Flemingwanted the employees to go on strike, and Fleming said hehad no control over the matter. Boris then stated that hefelt Respondent might be committing an unfair laborpractice. Fleming disagreed, stating that an impasse hadbeen reached and that Respondent was exercising itsrights. Boris retorted that the Union fully intended toexercise all of its rights, and again asked Fleming toreconsider his initial position and withdraw the letter.Fleming declined to do so.Boris reviewed Respondent's proposal on jurisdictionand reiterated the position that had been taken throughoutthe course of bargaining by the scale committee; namely,that, with Respondent retaining the unequivocal right toremove work from the jurisdiction of the Union simply byunilaterally determining what work should remain in thecomposing room, Respondent was making it impossible forthe Union to know for whom it was bargaining. Further,302 NEWSPAPER PRINTING CORP.Boris stated that Respondent's proposal was in effect aproposal to destroy the bargaining unit by retaining theunilateral right to determine from time to time who would,or would not, be included therein. Fleming reiterated thatthe jurisdictional clause contained in Respondent's propos-al was designed to provide Respondent with the necessaryflexibility to print its newspapers most efficiently and that,particularly for the purpose of accommodating the changesdictated by the new technology, Respondent wanted nolimitation upon its right to remove any work from thejurisdiction of the Union, and desired the further unequiv-ocal right to place new equipment and processes in thecomposing room, in which event Fleming assured Boristhat the work in question would be performed bycomposing room employees represented by the Union.The next morning, February 5, 1976, a similar negotiat-ing session took place, Boris again requesting withdrawalof the letter, stating that the Union would have to fileunfair labor practice changes, and that the Union couldtake the position "no contract, no work." Fleming stated hedid not believe Respondent had committed an unfair laborpractice, and Boris said, "Well, we'll try to find an unfairlabor practice to file." The meeting adjourned after about30 minutes, there being very little discussion of the contractitems. The next meeting was scheduled for February 12,1976.Further negotiating meetings were held on February 12,18, and 25, March 2 and 3, April 5, 20, and 21, May 13 and14, June 3, 4, 10, and II, and August 26, 1976. Whilevirtually all contract items were thoroughly discussedduring the course of these negotiations, the partiesconcentrated their efforts on the jurisdictional language,which had readily been recognized as the overriding issuethroughout the protracted negotiations. Various jurisdic-tional proposals were exchanged, Respondent consistentlybelieving and taking the position that the Union wasattempting to expand its jurisdiction into the newsroom, adroom, and computer room as evidenced by somewhatvague jurisdictional language proposed by the Union. Andwhile Respondent modified its initial jurisdictional propos-al as well as other contract proposals on several occasions,the jurisdictional modifications were designed to assuagethe Union's alleged fears that certain historical composingroom work would be removed from the composing room,but nevertheless Respondent continued to insist upon thewidest latitude and flexibility to determine what workwould be performed within the confines of the composingroom, and thus, what would remain within, or betransferred into, the Union's jurisdictional sphere.The negotiations from February 12 through August 26,1976, were not entirely unproductive, Respondent agreeingthat many sections of the prior contract would remainunchanged, including some contract items which had beenunilaterally changed by Respondent as a result of itsFebruary 2, 1976, letter, such as certain functions of theJoint Standing Committee, the contract provisions regard-ing the Joint Apprenticeship Committee, and the right of14 Both General Counsel and counsel for the Charging Party. in theirrespective briefs, acknowledge that a bargaining impasse was reached on orabout June 11, 1976, at which negotiating meeting the Federal mediatorcorrectly characterized the status of negotiations as hopelessly deadlocked.the Union to conduct chapel meetings in the composingroom "with permission of the foreman." Job guaranteeproposals were made and discussed, and wage increaseswere proposed by Respondent, the proposed increases forthe first year of the contract amounting to approximately15 percent. Nevertheless, as stated above, the overridingjurisdictional issue remained the primary obstruction to thereaching of a new working agreement.On June 11, 1976, a Federal mediator, who had beenassisting the parties during the course of negotiations sinceabout May 13, 1976, stated to the parties that jurisdictionwas the major area of disagreement, that he did notenvision that agreement could be reached in this area, andthat he felt taxpayers' money was simply being wasted byhis participation in the unproductive and protractednegotiations. 14No further negotiations have taken place, the parties'respective positions having remained firm.C. Analysis and ConclusionsI. The unit-jurisdiction issueThe complaint contains the allegation that Respondenthas violated Section 8(aX5) of the Act by insisting upon acontractual provision "which failed to sufficiently identifyor define the collective bargaining unit or work of saidemployees so as to allow the Union to engage inmeaningful collective bargaining regarding said employeesor to otherwise represent said employees."Respondent, utilizing, the unit-jurisdiction clause formatembodied in preceding contracts, and thus maintainingconsistency with the Union's similar unit-jurisdictionclause format as proposed by the Union in the instantnegotiations, initially proposed the following clause, interalia, under the heading of "Jurisdiction":The jurisdiction of the Union and the appropnate unitfor collective bargaining is defined as including onlythose employees engaged in all work which theEmployer may from time to time designate to beperformed in the Composing Room. It is the expressintention of the Employer to accomplish his completeproduction needs in the manner which he determines tobe the most effective and economical method to fulfillthe work requirements.Respondent's proposed clause serves a threefold pur-pose. Reduced to its component parts, the clause definesthe appropriate unit for purposes of collective bargaining,establishes the Union's jurisdictional boundaries, andoperates as a management-rights clause.It is clear that the clause, when analyzed in this fashion,unequivocally sets forth an appropriate unit description.'IIndeed, the parties have been operating under a similarunit description contained in a succession of collective-bargaining agreements over the course of many years.during which time apparently no contention has been'` "The ...appropriate unit for collective bargaining is dclined asincluding only those employees engaged in all work ..in the ComposingRoom."303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade that the unit description was somehow defective.Thus, preceding contracts, including the most recentlyexpired contract, have also provided under the heading of"Jurisdiction":Jurisdiction of the Union and the appropriate unit forcollective bargaining is defined as including all com-posing room work and includes classifications such asThereafter, the contract language proceeds to elaborateupon and identify the said composing room work bydetailed specific classifications and job descriptions. Evenso, the language is not exhaustive, allowing furtherassertions of jurisdictional claims by its open-end phraseol-ogy.Of course, there is a distinction between the two above-quoted clauses. Thus, historically, both the unit and theUnion's jurisdiction have been defined in terms of "allcomposing room work," leaving room for the contentionthat certain work which may be performed outside thecomposing room is nevertheless composing room work.That the Union so recognizes and relies on this language isevidenced by the fact that in its initial contract proposal,apparently anticipating Respondent's conversion to thenew technology, it desired to modify the contract clauseentitled "New Processes" by adding the following lan-guage:In the event of the introduction of any new equipment,machinery or processes which replaces or is a substitutefor, or evolution of present composing room equip-ment, machinery or processes, employees covered bythis agreement will continue to perform all workthereon and these new processes, equipment anddevices shall be within the jurisdiction of the Union asrecognized by this agreement regardless of the method,equipment, or material used regardless of where located,in the performance of such composing room work.[Emphasis supplied.]Conversely, Respondent desired to clearly confine theUnion's jurisdictional, and thereby the unit, to the physicalboundaries of the composing room, Respondent's pro-posed language defining the Union's jurisdiction, andthereby the unit, in terms of work to be performed "in theComposing Room." 16The requirement that a collective-bargaining representa-tive is entitled to exclusive recognition in an identifiableappropriate unit 17 serves the necessary purpose of delineat-~ Significantly, the complaint herein defines the unit as "all composingroom employees" rather than in terms of "all employees who performcomposing room work."'? Columbia Tribune Publishing Co.. 201 NL.RB 538, 551 (1973);McQuaV-Norris Manufacturing Company v. N.L.R.B., 116 F.2d 748. 751(C.A. 7. 1940).'* The matter of the appropriate unit being clearly a nonmandatorysubject of bargaining, proposed changes in the unit may not be insistedupon. Delhi-T7 lor Refining Division, Hess Oil and Chemical Corporation, 167NLRB 115 (1967), enfd. on this point 415 F.2d 440. 443 445 (C.A. 5. 1969);N L.R.B.. v. Wooster Division of Borg Warner Corporation, 356 US. 342(1958); Shell Oil Compane el al., 194 NLRB 988, 995 (1972). affd. 486 F.2d1266 (CA.D.('C. 1973).I1' .g., Hevs Oil and Chemical Corporation. supra; Palm Beach Post-ing, with particularity, a group of employees with whomthe union is both entitled and obligated to bargain.Otherwise, meaningful bargaining could not take place.Douds v. International Longshoremen's Association, 241 F.2d278 (C.A. 2, 1957). And once such a unit has beenestablished, a party may not insist to the point of impassethat the unit be changed 18 because, among other reasonsnot pertinent herein, to do so may result in the disenfran-chisement of employees who are entitled to union represen-tation.19There is no record evidence in the instant case, nor didGeneral Counsel or counsel for the Charging Party everattempt to show, that the unit has ever, in practice, actuallyincluded employees performing work outside the compos-ing room despite the contract language which wouldarguably permit such expansion; nor is there evidence thatduring the long collective-bargaining relationship undernumerous working agreements there was ever a meeting ofthe minds that the unit may encompass employees outsidethe composing room at some future date.And while it may be argued that Respondent's insistenceupon a more restrictive unit clause constitutes a deviationfrom the longstanding unit-jurisdiction description asrecognized by the parties, the practical effect of theproposed language is to more carefully delimit the unitconsistent with the realities of the working relationshipbetween the parties through the years, and further,consistent with Respondent's interpretation of the intent ofthe traditional unit-jurisdiction clause. Most importantly,no employees will have been disenfranchised as a result ofRespondent's proposed unit language, and the Union isthereby able to engage in meaningful negotiations, know-ing precisely that the unit of employees for which it isbargaining is the same unit for which it has alwaysbargained.Thus, as the clarifying change in the unit descriptionproposed by Respondent does not appear to contain theinherent defects proscribed by established Board law, noemployees being prejudiced or disenfranchised thereby, Ifind that Respondent's insistence upon such or similarlanguage is not unlawful, and that, contrary to theallegation of the complaint, the proposed language does, infact, define with particularity the appropriate collective-bargaining unit.20With regard to the jurisdictional aspects of Respondent'sproposed clause, it is likewise clear that the clauseunequivocally establishes the parameters of the Union'sjurisdiction.2i Again, this language is consistent with thepast practice of the parties, as it appears that no work overTimes, Division of Perry Publications, Inc., 151 NLRB 1030, 1044-46 (1%965).enfd. 375 F.2d 118 (C.A. 5, 1967); Salt River Valley Water Users'Association,204 NLRB 83 (1973), enfd. 498 F.2d 393 (C.A. 9, 1974); Hess Oil, supra.20 The Columbia Tribune, supra, upon which both the General Counseland counsel for the Charging Party place overriding significance, is clearlyinapposite, the respondent therein not only flatly rejecting the union'sproposed unit-jurisdiction clause, but also making it "very plain that no unitclause was acceptable." Id at 551; moreover, respondent's attitude thereinwas prompted by a "desire to destroy the bargaining unit and undermine theUnion's representative status in an effort to avoid agreement," Ibid Such isnot the case herein.21 "The jurisdiction of the Union ...is defined as including ...allwork ... in the Composing Room."304 NEWSPAPER PRINTING CORP.which the Union was arguably granted jurisdictional rightshad ever been performed outside the composing room. Tobe sure, Respondent deleted from its proposal the detailed,open-ended listing of job classifications and descriptionscontained in preceding contracts, maintaining that underthe new technology many of the described jobs, machines,and procedures would no longer be in existence,22and thattherefore such language would be superfluous or at leastambiguous when applied to the new methods and proce-dures which would come into existence under the newworking agreement. However, it is clear, and I find, that byits proposal, including the deletion of such examples ofcomposing room work from its jurisdictional clause,Respondent was not in any manner changing the intent ofthe historic language, as interpreted by Respondent andevidenced by past practice of the parties, ceding to theUnion jurisdiction over all work in the composing room.Further, I find that, contrary to the complaint allegation,the jurisdiction of the Union, or "work of said employees"was sufficiently identified so as to permit meaningfulcollective bargaining.23Finally, the proposed clause operates as a management-rights clause, which is discussed below under the headingof "Good-faith bargaining."2. Good-faith bargainingIt is not disputed that, largely because of the advent ofthe new technology, and the problems attendant thereto,both parties regarded their initial "jurisdiction"24propos-als as the very foundation, the sine qua non, of a workingagreement, upon which all other contract provisions mustrest.World Publishing, supra, is strikingly similar in manyrespects to the instant case, certain contract proposalsmade and positions taken by Respondent herein during thecourse of bargaining being virtually identical to the facts inWorld Publishing. The reasons for the similarities arereadily understandable, both the employer in WorldPublishing and Respondent herein having operated undervirtually the identical collective-bargaining agreement, andboth having made the decision to update their respectivenewspaper operations with a similar technology.25In finding that the employer in World Publishing had notfailed to bargain in good faith with the union as alleged,the Administrative Law Judge, affirmed by the Board,made certain observations which are also instructiveherein, as follows at 1071:The General Counsel relies on certain language inBoard cases, quoting language originally uttered in acircuit court decision, that bad faith can be inferredfrom an offer that is so poor that no self-respecting22 At the hearing Fleming readily admitted that all the jobs enumeratedin the prior contract were then "generally" still in existence and were beingperformed by composing room employees. as none had yet been eliminatedby the new technology.23 Even assuming that Respondent was attempting to remove from theUnion's jurisdiction work which it had previously been granted, it is clearthat Respondent would be permitted to insist upon such limitation of theUnion's jurisdiction, the matter being a mandatory subject of bargaining.infra.24 As noted above, Respondent's "jurisdiction" proposal constituted aunion could accept it. This is an interesting andsometimes helpful observation but by no means hasrisen to the status of a doctrine in Board law. The fact isthe law requires that the Employer shall bargain ingood faith with an intention to reach a contract andhistory has shown that the ultimate terms of thecontract normally depend on the "muscle," which is tosay the economic power, of one party over the other.During the years that newspapers could not publishwithout the expertise of the composing room employeesrepresented by the Charging Party, the Charging Partywas able to get contracts that were extremely favorableto it; contracts that, like the 1972 contract, removedfrom the employer any right to determine who itsemployees should be and contracts that provided forthe reproduction of material which came into theemployer's hand ready for publishing. But there is nolaw that says that when economic power shifts from theUnion to the employer that the employer cannotretrieve some of the economic benefits that it lost in theprior contracts. That is the situation here. With theintroduction of the scanner, the Employer was for thefirst time physically able to publish a newspaperwithout the expert services of the ITU members,particularly in running its linotype operation, and otherhot metal processes. With the growing automation inthe newspaper industry, Respondent had achieved no-strike clauses in its contracts with other unions whichenabled it to limit the industrial battlefield to themembers of the ITU.While Respondent would certainly likewise acquirebargaining strength as a result of automation, it neverthe-less was, during the course of bargaining, in a veryvulnerable position, then being involved in an extensivebuilding program, a lawsuit with OSHA involving allegedlyunsafe linotype machines in the composing room, andextensive discussions with various manufacturers of com-ponents regarding the purchase of very technical equip-ment which Respondent desired to integrate into afunctional system. However, in order to implement the newtechnology, Respondent needed to remove potentialobstructions, and pave the way to a smooth transition tothe new equipment and processes which would becomeoperational not forthwith, but in various stages dunng thelife of the new working agreement. Despite its vulnerableposition, and knowing full well that the Union would beexceedingly reluctant to relinquish those favorable contrac-tual provisions which it had acquired through the years.nevertheless Respondent felt compelled to take a stand, notfor the purpose of undermining the Union, but, as therecord shows, for valid business reasons.tripartite unit, jurisdiction. and management-rights clause and is hereinafterconsidered as such.25 In World Publishing, the introduction of the "scanner," another type offront-end system, became the central issue around which the entire course ofbargaining revolved. Respondent in the instant case chose not to use a"scanner" type of front-end system because of the higher costs involved.however, both the "scanner" and the terminals which Respondent intend touse perform the same ultimate function, and thereby eliminate composineroom work.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus there is no evidence that Respondent, havingarmed itself with technological innovations, was motivatedby a desire to destroy the bargaining unit and underminethe Union's representative status.26Rather, Respondentwent to great lengths to explain to the Union that such wasnot its intention; 27 and there is no record evidence thatRespondent's conduct away from the bargaining tablebelied its stated lawful motivation. Nor does it appear thatRespondent was attempting to avoid reaching a collective-bargaining agreement. On the contrary, it is clear thatRespondent was exceedingly anxious to arrive at anagreement which would allow a smooth transition to thenew processes. Indeed, observing that no progress wasbeing made, Fleming repeatedly suggested that the scalecommittee obtain the services of an ITU representative inorder to accelerate the bargaining process which hadbecame stagnate. Finally, Respondent exhibited through-out negotiations a sincere willingness to consider thewelfare of the unit members, many of whom were longtimeemployees, and was not averse to negotiating regardingmethods, such as retraining and job guarantees, wherebythe transition would cause the least economic injury tomembers of the bargaining unit.It is in this light that Respondent's proposed manage-ment-rights clause must be evaluated. While clearlydefining the unit and setting forth the Union's jurisdiction,as found above, Respondent has proposed to reserve, as aprerogative of management, the unequivocal right tooperate its business in what it deems to be the mostefficient and economical manner. A corollary of this, whichthe Union finds to be most unacceptable, is Respondent'sintent to reserve to itself the very broad authority todetermine from time to time what work shall be performedin the composing room.In Tomco Communications, Inc., 220 NLRB 636 (1975),the Board discusses the consideration to be affordedproposed management-rights clauses in evaluating theconduct of parties during the course of bargainingnegotiations, stating at 636:It is well established that an employer's insistenceupon a management-rights clause does not, in and ofitself, constitute a violation of Section 8(a)(5) of theAct.' However, the nature of an employer's proposalson management-rights and other terms and conditionsof a collective-bargaining agreement are materialfactors in assessing the employer's motivations in thecourse of collective bargaining. Rigid adherence to25 Cf. Columbia Tribune Publishing Co., supra; Tomco (ommunicuations,1I(, infra.z? See N. L. R. B. v. Lewin-Mathes Compauny, infra.IN It is highly questionable whether the Union was in fact fearful thatRespondent would remove work historically performed in the composingroom to other areas of Respondent's facility. Thus, although Respondentstated as specifically as possible what work would not be affected by thenew technology and would therefore continue to remain in the composingroom, the Union did not even request, prior to the impasse, infrau, that such averbal commitment he reduced to writing. Further, Respondent was notreluctant to reduce this commitment to writing, and proceeded to do soduring the latter stages of negotiations. Thus, Respondent's proposal ofMarch 3. 1976. contains the following under the heading of "Jurisdiction":When the Employer introduces new electronic typesetting systems suchproposals which are predictably unacceptable to theunion may indicate a predetermination not to reachagreement, or a desire to produce a stalemate, in orderto frustrate bargaining and undermine the statutoryrepresentative.2IN. LR.B. v. American National Insurance Co., 343 U.S. 395 (1952).2 Stuart Radiator Core Manufacturing Co.. Inc., 173 NLRB 125(1968); Continental Insurance Co. v, N.L.R.B., 495 F.2d 44 (C.A. 2,1974).It is therefore clear that a management-rights clausemust be evaluated in conjunction with all other bargainingproposals and, moreover, the entire course of conductduring bargaining negotiations, in order to assess the goodfaith of a party. International Woodworkers of America,AFL-CIO, Local 3-10 [Long Lake Lumber Co.] v.N.L.R.B., 458 F.2d 852 (C.A.D.C., 1972). Obviously, asargued by General Counsel and counsel for the Charging,Party, such exclusive retention of authonty could, if abusedby Respondent, theoretically result in the completeremoval of all work heretofore performed in the composingroom, for retaliatory or other reasons, to other areas ofRespondent's facility, thereby eliminating the Union as aviable collective-bargaining representative. The Unionvoiced this alleged apprehension on numerous occasionsduring the course of bargaining, and Respondent consis-tently replied that the Union's fears were unfounded, thatthe composing room would always remain in existence,that certain composing room processes would not beaffected or changed by the new technology, that newphototypesetting equipment was being placed in thecomposing room and would be operated by unit employ-ees, and that the Union would retain jurisdiction over thework performed in the composing room.28However,Respondent wanted the unfettered right to install theexpensive machinery and processes without being con-fronted with delays or interruptions which it anticipatedcould be caused by the Union's initiation of grievances,arbitration proceedings, and perhaps lawsuits, based inpart upon ambiguous contract language. Further, Respon-dent desired to avoid similar potential disruptions after thenew technology became operative. Finally, the workrelating to the front-end system, which work Respondentintended to assign to employees outside the bargainingunit, would be, Respondent believed, better performed, forefficiency and other reasons, by newsroom or ad roomemployees rather than by composing room employees. As aresult of these considerations, Respondent chose to reserveas video display terminals and/or optical character equipment, thefIllowing w ill be the arrangement for processing the work:2. Classified: Classified Display Advertising, which cannot beefficiently handled by the system, shall be processed by employeescovered by this Agreement.3. Display Advertising: Display ads that require mark-up and/orpaste-up will be processed by employees covered by this Agreement.4. Typesetting Equipment: The photo-comp typesetting equip-ment will be located in the Composing Room. It shall be operated andmaintained (if competent maintenance employees are available) byemployees covered by this Agreement.306 NEWSPAPER PRINTING CORP.to itself one particular management prerogative; namely,the exclusive right to determine the work to be performedin the composing room. And Respondent desired verybroad ongoing prerogatives in this area as a result ofpossible production contingencies which apparently couldnot be readily anticipated or precisely defined until suchtime as a period of actual experience under the newsystems could be evaluated.Just as the Union had the right, which it exercised duringnegotiations, to insist upon contractual language whichwould, at least arguably, guarantee the assignment ofcertain work to unit employees and which would, Respon-dent believed, enlarge the Union's jurisdiction to areasoutside the composing room,29so also did Respondenthave the corresponding right to insist upon contractuallanguage which would grant it the right to eliminate unitjobs30and assign particular work to whomever it select-ed.31Respondent, for valid business reasons, and not forthe purpose of attempting to undermine the Union orpenalizing employees, chose to exercise its lawful rights inthis regard.It is true that from the outset of negotiations Respondentwas determined to make basic changes in the workingagreement; but "a firm position consistently maintained isnot necessarily evidence of bad-faith bargaining."32Asstated in N.L.R.B. v. Herman Sausage Co., Inc.:33If the insistence is genuinely and sincerely held, if it isnot mere window dressing, it may be maintainedforever though it produces a stalemate. Deep convic-tion, firmly held and from which no withdrawal will bemade, may be more than the traditional openinggambit of a labor controversy. It may be both the rightof the citizen and essential to our economic legalsystem ... of free collective bargaining.Based upon the foregoing, considering Respondent'sproposed management-rights clause together with theentirety of Respondent's proposals, I find that Respondentfulfilled its statutory duty to confer in good faith with theUnion over the effect of automation on the bargaining unitand upon all other bargainable subjects presented duringthe course of negotiations, and that the evidence herein,viewed as a whole, does not disclose a motive or state ofmind lacking the element of good faith.343. The bargaining impasseThe applicable principles of law governing the right of anemployer to institute unilateral changes during the courseof collective bargaining are well established. In TaftBroadcasting Co.,35the Board has succinctly set forth theselegal principles and has specified the primary factors orZ'I See National Woodwork Manufacturing Associatrion 'r. N.I.R.B.. 386U.S. 612, 642 (1967). International Typographical Union Local 38, et al. v.N.L.R.B.. 278 F.2d 6. 10-12 (C.A. 1, 1960), affd. in pertinent part 365 U.S.705 (1961).:o Town and Country Manufacturing Company, Inc., 136 NLRB 1022,1027 (1962). enfd. 316 F.2d 846 (C.A. 5, 1963).:' See N.L. R. B. .American National Ins. Co., supra, N.L.R.B. v. Lecwin-Mathes Companr. Division of Cerro De Posco Corp., 285 F.2d 329, 331-333(C.A. 7. 1960); Columbia Tribune Publishing Co.. supra at 551: TerasIndustries, Inc. 140 NLRB 527, 529 530(1963).:12 Times Herald Printing Company, 221 NILRB 225, 229(1975).standards to be considered and evaluated in connectiontherewith:An employer violates his duty to bargain if. whennegotiations are sought or are in progress. Ic jnilateral-ly institutes changes in existing terms and conditions ofemployment. On the other hand, after bargaining to animpasse, that is, after good-faith negotiations haveexhausted the prospects of concluding an agreement,an employer does not violate the Act by makingunilateral changes that are reasonably comprehendedwithin his preimpasse proposals. [Footnotes omitted.]Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of theparties in negotiations, the length of the negotiations,the importance of the issue or issues as to which there isdisagreement, the contemporaneous understanding ofthe parties as to the state of negotiations are all relevantfactors to be considered in deciding whether an impassein bargaining existed.[A]n impasse is no less an impasse because the partieswere closer to agreement than previously, and adeadlock is still a deadlock whether produced by one ora number of significant and unresolved differences inpositions.There is "no fixed definition of an impasse or deadlockwhich can be applied mechanically to all factual situationswhich arise in the field of industrial bargaining. Nor isthere a rigid formula for assessing so subtle an issue as theprecise time when an impasse occurs." 36Although matters of serious import other than "jurisdic-tion" were certainly proposed and discussed at great lengthduring the course of negotiations, the parties simply havebeen unable to resolve their "jurisdictional" differences.Such was the case early on in negotiations; such was thecase on or about January 21, 1976, when, as I find, theparties reached a bargaining impasse; such was the casewhen on June 11, 1976, General Counsel and counsel forthe Charging Party acknowledge that an impasse wasreached upon the Federal mediator, noting that thejurisdiction-unit issue constituted the major stumblingblock between the parties, expressed reluctance in continu-ing to waste taxpayers' money by scheduling additionalmeetings; and, apparently, such is the case today.It appears unnecessary to review in detail the specifics ofthe six bargaining sessions prior to February 2, 1976,described above, which were conducted over a period ofnearly 3 months. While Respondent did not make a writtenproposal until the conclusion of the third bargainingsession, it is clear that Respondent's general proposals wereverbally presented to the Union commencing with the:i3 275 F.2d 229. 231 (C.A. 5. 1960).34 Omaha Typographical Union. No 190 v. N.LR. B., 545 F. 2d 1138 (C.A.8, 1976). Times Herald Printing Company, supra; cf. Tomco Communications,Inc., supra; Columbia Tribune Publishing Co., supra. Palm Beach Post-Tiries,Division of Perry Publications, Inc., 151 NLRB 1030 (1965).35 163 NLRB 475, 478 (1967) affd. sub nom. American Federation ofTelevision and Radio Artists. AFL-CIO, Kansas City Local v. N. LR. B. 395F.2d 622 (C.A.D.C. 1968).3a Dallas General Drivers. Warehousemen and Helpers, Local L nionNo. 745. IBT [Empire Terminal Whse. Co. v. N.L. RB. 335 F.2d 842. 845(C.A.D.C., 1966). affg. 151 NLRB 1359(1965).307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitial bargaining session, and were discussed at length atthe first and all subsequent meetings. The parties hadample opportunity to discuss, and did discuss, the "juris-diction" issue and all other issues to the point of stalemate,and after such discussions no indication of perceptiblemovement was exhibited by either party. There is no doubtthat the Union believed that deadlock or impasse had beenreached, as did Respondent. Thus, at the January 21, 1976,meeting Jobe commented that the scale committee waspowerless to resolve major contract issues and furtherstated. "hell, call it what you want, impasse, deadlock orwhatever -- we are, without question locked up on thisthing. We're not making any progress." Later during thatsame meeting, after further discussion, additional state-ments regarding the scale committee's inability to resolvethe key issues and the belief that a bargaining impasse wasreached were voiced by the Union. Such beliefs werefurther reiterated by the scale committee during themeeting of January 28, 1976. And at the meeting the nextday, January 29, 1976, the major issues were againdiscussed with no change in the positions of the parties.At many prior meetings Fleming had requested that thescale committee seek assistance from the ITU because ofthe serious contract issues confronting the parties. At onepoint Fleming was told that the Union did not wantInternational assistance because the International did notalways represent the best interests of the Union. At othertimes Fleming was told by Melton or Jobe that they wouldtalk with and/or had been in communication with theInternational. And when Fleming was finally told at theJanuary 21, 1976, meeting that the local was powerless toresolve the issues he expressed his disbelief, stating hisopinion that the local, having been in communication withthe International, was simply making unfounded excusesfor failing to exercise the authority which the local body, atthe outset of and throughout negotiations, admitted itpossessed.37Nor was the impasse broken by the scale committee'sbelated agreement on January 29, 1976, pursuant toRespondent's repeated exhortations throughout the courseof bargaining, to finally request assistance from theInternational.38At the outset of bargaining the Unionadvised Respondent of the Union's complete authority tonegotiate and enter into a new working agreement.Further, during the course of bargaining the Union hadstated and reiterated that it indeed had been conferringwith the International, thus causing Respondent to believethat the views propounded by the Union were also theviews of the International. Finally, upon being told that thescale committee did not have the necessary authority,Respondent stated its disbelief, and advised the Union thatits alleged lack of authority was merely being used as aconvenient excuse to avoid its real bargaining obligation.:7 It should be noted that the International is not a party to thecollective-bargaining agreement, the expired contract containing thefollowing exp anatory language:This agreement is approved as being in compliance with the laws ofthe International Typographical Union, as limited by the Taft-Hartleylaw, and the undersigned on behalf of the Executive Council of theInternational Typographical Union, hereby pledges as a matter ofUnion policy only, its full authority under its laws to the fulfillmentthereof without becoming a party thereto and without assuming anyliability, thereunder.At that point, Respondent was put on notice thatcontinued bargaining with the Union would not result inan agreement. Nor could Respondent have reasonablybelieved that negotiating directly with the Internationalwould lead to a different result, as the International, so faras Respondent knew, had been advising the Unionregarding its bargaining stance during negotiations. Beingconfronted with the utter futility of continued bargainingwith the Union, Respondent imposed a deadline, certainlynot unreasonable under the circumstances, requiring theimmediate intervention of the International,39and impress-ing upon the Union that time was of the essence. Not evenbeing contacted by the International, and having reachedan impasse with the Union, Respondent chose to put intoeffect certain unilateral changes in terms and conditions ofemployment as embodied in its letter of February 2, 1976.Under the circumstances, I find that a bargainingimpasse began on January 21, 1976, and that the impassewas not broken merely by the Union's belated statement,shown above to be less than candid, to the effect that itwould seek assistance from the International. Therefore, Ifind that Respondent was privileged to make certainunilateral changes on February 2, 1976, subsequent to theimpasse. See United States Sugar Corporation, 169 NLRB11 (1968); Taylor-Winfield Corporation, 225 NLRB 457(1976); Times Herald Printing Company, supra.4. The unilateral changesHaving bargained in good faith to the point of impasse,Respondent is thereafter free to make "unilateral changesthat are reasonably comprehended within his pre-impasseproposals." Taft Broadcasting Co., supra, Bi-Rite Foods,Inc., 147 NLRB 59, 65 (1964); Taylor-Winfield Corporation,supra. However, when unilateral changes are made whichare not in line with or reasonably encompassed by theemployer's preimpasse proposals, a violation is establisheddespite the existence of an impasse. Ace Galvanizing, Inc.,217 NLRB 144 (1975); Times Herald Printing Company,supra.At the initial bargaining session on November 11, 1975,Respondent advised the Union of what would be incorpo-rated in Respondent's forthcoming proposals, includingproposals regarding discontinuance of chapel meetings oncompany premises, modification of the jury duty provi-sions of the contract, and reducing the contractual ratio ofapprentices to journeymen. And at the bargaining sessionsof January 14 and 21, 1976, and thereafter, Respondentvoiced its objection to the contractual priority hiringsystem, explaining that the complete elimination of thepriority hiring concept was not being proposed; rather,Respondent was interested in clarifying certain ambiguous38 Despite the Union's expressed verbal agreement to request bargainingassistance from the International, the Union's subsequent failure to do sountil receiving the February 2, 1976, letter announcing the unilateralchanges indicates that the Union had no real immediate intention ofsummoning International assistance, as agreed.a3 Respondent expected more than mere intervention by the Internation-al. namely, some assurance from the International. by telephone orotherwise, of the prospects of movement which would break the impasse.308 NEWSPAPER PRINTING CORP.areas of the procedure which had caused disputes betweenthe parties in the past.Respondent, in its written proposal of January 14, 1976,omitted any reference to the above-mentioned matters, andthe record shows further discussion only of the priorityhiring system during the ensuing course of bargaining priorto the impasse. I therefore find that it was reasonable forthe Union to believe that such matters, other than thematter of priority hiring which was discussed subsequent toRespondent's written proposal, enunciated by Respondentearly in negotiations but not further pursued, were notthereafter advanced as specific bargaining proposals.There can be no doubt that the withdrawing ofpermission to conduct chapel meetings on companypremises constitutes a serious departure from the priorspecific contract provision and apparently longstandingpractice of permitting such meetings, and that requiring theUnion to hold its meetings elsewhere results not only ininconvenience but also may result in economic detrimentto the Union, and thereby to the employees.During the course of bargaining, there was somediscussion about reducing the contractual apprentice-jour-neyman ratio, and while the Union apparently voiced itsacquiescence in this regard, no such written proposal wasever advanced. More importantly, however, Respondentdid not even mention, much less propose, during thepreimpasse bargaining, the elimination of the Joint Ap-prenticeship Committee. Thus, it is clear that not only wasthere no reference to proposed changes in the JointApprenticeship Committee in Respondent's contract pro-posal of January 14, 1976, but Respondent's unilateralchange of February 2, 1976, completely eliminating thecontractual Joint Apprenticeship Committee, goes farbeyond any matter advanced by Respondent during thecourse of negotiations.I therefore conclude that Respondent, by unilaterallyinstituting changes in terms and conditions of employmentwhich go beyond, and were not reasonably comprehendedwithin, its preimpasse proposals, specifically the matters ofchapel meetings and the Joint Apprenticeship Committee,has committed violations of Section 8(a)(S) of the Act.40Ace Galvanizing, Inc., supra; Times Herald Printing Compa-ny, supra.While the jury duty language contained in Respondent'sunilaterally established "work practices" letter of February2, 1976, has been extensively changed from the priorcontract language, the record is not sufficiently clear toestablish that the new jury duty language constitutes amaterial departure from actual past practice of the parties,or whether the language is merely a codification orclarification of past practice. Therefore, as insufficientrecord evidence exists to show that the new languageconstitutes a material departure from prior practices, I find4( Respondent's contention that the language used in its contracttermination/reopening notice to the Union dated October 17, 1975, asinterpreted by an arbitrator. above, thereby privileges Respondent to makeunilateral changes upon the termination of the contract and without havingarrived at impasse is clearly erroneous, particularly where, as here,Respondent and not the Union is asserting the waiver of the Union's nghtsbased upon the self-serving language contained in Respondent's termina-tion/reopening letter. See Kingsport Publishing Corporation, 165 NLRB 694,695 (1967), enforcement denied on other grounds 399 F.2d 660 (C.A. 6,968).that the necessary burden of proof has not been met toestablish that Respondent, by the institution and imple-mentation of such language, has further violated the Act.With regard to the Joint Standing Committee, it is clearthat at the outset of negotiations Respondent maintainedthat referral of a grievance to the committee should notoperate as a stay or temporary reversal of a priormanagement decision. And in its proposal of January 14.1976, Respondent preserved its position by proposing thatthe particular section of the contract was "open fordiscussion and clarification," thereby indicating to theUnion that Respondent had not abandoned its prior verbalproposal in this regard. It appears that while disestablish-ing the Joint Standing Committee, Respondent is neverthe-less not abolishing the underlying grievance procedure,stating in its February 2, 1976, letter that certain grievances"will be handled through a grievance procedure identicalwith the prior custom, but without arbitration, unless bymutual agreement." Under the circumstances, the matternot being fully litigated or briefed, the actual practice ofthe parties under the new grievance procedure not havingbeen established (it seems that Respondent proposed onFebruary 12, 1976, that the committee would, in fact,function), and there being other sections of the expiredcontract (secs. 6, 34, and 35) bearing on the matter but notplaced into proper context during the course of theproceedings, I find the record evidence insufficient to showthat the disestablishment of the Joint Standing Committeeconstitutes a material departure from the proposalsadvanced by Respondent during negotiations. Moreover,Respondent's refusal to honor provisions of an expiredcontract calling for arbitration of grievances, even thoughthere has not been bargaining thereon, does not violateSection 8(a)(5) of the Act. The Hilton-Davis ChemicalCompany, Division of Sterling Drug, Inc., 185 NLRB 241(1970).I find that the other unilateral changes announced inRespondent's February 2, 1976, letter and thereafterapparently instituted were privileged, there having beenrequisite bargaining proposals and discussion reasonablyencompassing the changes made with regard to substitutehiring,41 priority hiring, jurisdiction, management rights,ITU general laws, ITU negotiated pension plan, andreproduction.CONCLUSIONS OF LAWi. Respondent Newspaper Printing Corporation is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Tulsa Typographical Union Local No. 403 is a labororganization within the meaning of Section 2(5) of the Act." I find that although Supervisor Marion Wood impliedly threatenedChapel Chairman (union steward) Phil Jones with discharge. Wood latertold Jones he meant nothing by it, and such implied threat was made as aresult of Respondent's belief that the Union was blatantly refusing to adhereto the new, lawfully implemented, work rules regarding substitute hiring,which had become effective on February 2. 1976. Having found thatRespondent was privileged to make such changes, I find that Respondent'sattempt to enforce the implementing rules by its implied threat to Jones, didnot violate Sec. 8(aX I) of the Act, as alleged in the complaint.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Respondent has bargained in good faith to animpasse with the Union over the matters of jurisdiction,management rights, ITU general laws, ITU negotiatedpension plan, priority hiring, substitute hiring, and repro-duction, and has otherwise not been shown to have refusedto bargain in good faith.4. Respondent by unilaterally instituting changes incertain terms and conditions of employment which werenot reasonably comprehended within its preimpasse pro-posals, namely, the elimination of chapel meetings oncompany premises and the disestablishment of the JointApprenticeship Committee, has engaged in and is engagingin, unfair labor practices in violation of Section 8(a)(5) ofthe Act.425. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.6. Except as found above, Respondent has not engagedin other unfair labor practices as alleged in the complaint.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certainaffirmative action to effectuate the policies of the Act.43Respondent will be required to restore the pre-existingpractices concerning chapel meetings on company prem-ises, and to reestablish and thereafter permit the function-ing of the Joint Apprenticeship Committee, as such matterswere applied, operated, and interpreted under the expired1973-76 collective-bargaining agreement, and as modifiedby collective bargaining subsequent to February 2, 1976.Further, Respondent will be required to post an appropri-ate notice.There has been no showing that the Union and/or anyparticular unit employees have been economically injuredas a result of such unlawful unilateral changes, suchpotential injury being entirely speculative at the presenttime. Therefore, I shall leave for the compliance stage ofthis proceeding any further remedial provisions, includingreimbursement to the Union for expenses incurred inholding chapel meetings elsewhere, and backpay andreinstatement for employees who may have been injured asa result of the discontinuation of the Joint ApprenticeshipCommittee, which further remedies may be determined tobe necessary to effectuate the purposes of the Act.[Recommended Order omitted from publication.]12 In subsequent bargaining proposals Respondent agreed to the priorcontract provisions regarding the Joint Apprenticeship Committee, asproposed by the Union, and Respondent further proposed that chapelmeetings he permitted in the composing room and employees then on dutybe permitted to attend "with permission of the foreman." It thereforeappears that subsequent bargaining has modified Respondent's originalunilateral changes of February 2, 1976, to the extent indicated. There is noshowing, however, that Respondent is now permitting chapel meetings totake place on company premises or that the Joint ApprenticeshipCommittee is now viable, Respondent perhaps taking the position that theunilateral changes will remain in effect until a new agreement is reached, asRespondent indicated in its letter of February 2, 1976.4:1 I do not regard the statements of counsel for the General Counsel andcounsel for the Charging Party acknowledging an impasse to have occurredon June I 1. 1976, as an implied assertion that the remedy herein should notbe recommended.APPENDIX ANEWSPAPER PRINTING CORPORATION'SPROPOSAL FOR TYPOGRAPHICAL UNION #403Agreement Section: Remain the same except for datechanges.Section 3: JURISDICTIONThe jurisdiction of the Union and the appropriate unitfor collective bargaining is defined as including only thoseemployees engaged in all work which the Employer mayfrom time to time designate to be performed in theComposing Room. It is the express intention of theEmployer to accomplish his complete production needs inthe manner which he determines to be the most effectiveand economical method to fulfill the work requirements.In the event a computer and related equipment arelocated in the Composing Room and such are used forComposing Room work, the jurisdiction of the Union willinclude only input originating in the Composing Room,but shall not include any input originating outside theComposing Room. This shall in no event be construed tobe a limitation upon the right of management to cease anyprocedure or remove any equipment from the ComposingRoom, in the interest of efficiency. The Jurisdictionreferred to herein shall not follow the equipment orprocedures.Nothing herein shall preclude preparing material to besent outside the Composing Room for the making ofphotographically enlarged, reduced, screened, or reverseplates to be incorporated subsequently in copy to be usedby the Publisher.References to jurisdiction are for purposes of delineatingbetween the various units of represented employees, notownership of work.Where savings can be realized or quality and consistencyimproved, it is agreed that the Employer may put intopractice pre-printing of recurring items including but notlimited to:(1) Advertising borders, boxes and rules.(2) Advertising signature cuts, including addressesand telephone numbers and other material normallyincorporated in the signature.(3) Typefaces and/or figures which are requestedand/or provided by advertiser.(4) Standing news, columnists and feature headings,continued lines, news fillers, masthead, standing boxesand other similar material.(5) Want ad and other promotional material.No duplication of work will be performed betweendepartments, or employees, and should this occur, theEmployer shall determine who will do the work.In the event any news, editorial or advertising matter isreceived from any source, including but not limited to theleased wires of AP, UPI, syndicated news features (informs such as scanner-ready copy, tapes for CRT and/orVDT), it is agreed that such matter shall be processed asdirected by the Employer.310 NEWSPAPER PRINTING CORP.It is not intended that the Union's jurisdiction includethe addition of creative artwork to reproduction proofs.Nothing herein shall preclude sending glossy proof to acustomer for the making of photographically enlarged,reduced, screened or reverse plates by the customer to beincorporated in copy to be used by the Employer.Nothing herein shall prevent the Employer from sendingproofs of type to advertisers to be used in advertisingmaterial.It is further understood that the Employer's right toperform Research and Development work on the afore-mentioned equipment and processes with persons notcovered by this Agreement shall not be limited, providedsuch Research and Development is not producing livematter for any publication or printed products for sale bythe Newspaper Printing Corporation.Nothing in this section shall be construed as abridging inany manner the right of the Employer at his option to haveinstallations made by experts, not to interfere with thetemporary services of qualified and experienced travelinginspectors and repairmen.Section 4: Eliminate.Section 5: Remove ..."who shall be a member of theUnion.". ...Section 7: Open for discussion and clarification.APPENDIX BMr. Robert Melton, PresidentFebruary 2, 1976Tulsa Typographical Union #403P.O. Box 44Tulsa, Oklahoma 74102Dear Bob:In light of the fact that the contract with your Unionexpired by its terms and notification on January 31, 1976,and pending execution of a new agreement or a corltinua-tion of the existing impasse, no provision, past practices orobligations that existed under the prior contract will beeffective.We announce the following work relationships that willexist not as a contractual understanding but work practicesas follows:Wages: Unchanged.Hours. Work will continue to be performed aspresently scheduled, including lunch periods, holidays,and vacations.Working Conditions: It is the express intention of theEmployer to accomplish his complete production needsin the manner which he determines to be the moeffective and economical method to fulfill the workrequirements.In this connection, Management shall exercise theright to cease any procedure or remove any equipmentfrom the composing Room, in the interest of efficiency.No duplication of work will be performed betweendepartments, or employees, and should this occur, theEmployer shall determine who will do the work.No provisions of the ITU general laws or any other rulesor bylaws of the International Typographical Union shallbe considered applicable to the work relationships of theEmployer.There shall be no Standing Committee. Any disciplinaryor discharge case that may arise will be handled through agrievance procedure identical with the prior customs, butwithout arbitration, unless by mutual agreement.The priority system will only apply when increasing ordecreasing the work force, with competency to perform thejob in question as the determining factor. All situationsshall be staffed only by the Employer. Situations will befilled and all placements handled exclusively by theEmployer with competency as the highest criterion forselection and retention.There will be no Chapel meetings held on the companypremises.There will be no deductions made for any pension plan.However, an amount equal to fifty cents for each shiftworked, maximum weekly amount $2.50, shall be includedin checks for each employee for disposition at hisdiscretion.There shall be no reproduction work not required by theEmployer.Jury Duty: Any regular full-time employee required toserve on jury duty shall be protected against loss of pay dueto such service. This compensation shall be the differencebetween the pay received from the Court (as verified by theCourt) and the scale of the employee. This compensation isapplicable only if serving on the jury takes place during theindividual's normal scheduled working hours and shall notbe paid for any time off for which compensation isforthcoming under this agreement, such as holidays,vacation or other special pay.There shall be no Joint Apprenticeship Committee. Anyapprenticeships shall be handled exclusively at the direc-tion of the Employer.Funeral pay shall remain unchanged.The provision of insurance for the loss-of-time willremain unchanged.This is not to the prejudice of the use of the collectivebargaining process to reach a new agreement.Sincerely,NEWSPAPER PRINTING CORPORATION/s/ Kenneth S. FlemingVice President/General Manager311